Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (the “Agreement”) made as of this 5th day of August,
2019, by and between QPAGOS, a Nevada corporation (the “Seller”) and Vivi
Holdings, Inc., a Delaware corporation (the “Buyer”).

 

WITNESSETH:

 

WHEREAS, the Seller owns one hundred percent (100%) of the outstanding common
stock, $.001 par value (the “Shares”), of QPAGOS Corporation, a Delaware
corporation (the “Company”), and the Buyer desires to purchase from the Seller,
and Seller desires to sell, the Shares upon the terms and conditions hereinafter
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF SHARES.

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller will sell, assign and transfer to the Buyer and the Buyer
will purchase from the Seller all rights of the Seller in and to the Shares (the
“Sale”), free and clear of all liens, claims, pledges, mortgages, restrictions,
obligations, security interests and encumbrances of any kind, nature and
description.

 

ARTICLE II

CONSIDERATION

 

In consideration for the Shares the Buyer shall issue to the Seller (or its
designees) an aggregate of Two Million Two Hundred Fifty Thousand (2,250,000)
fully paid and non-assessable shares of its common stock, $.001 par value (the
“Buyer Common Stock”)1.

 

ARTICLE III

CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Buyer, at 10:00 a.m. (local time) on the date
that is two business days following the satisfaction or waiver of each of the
conditions set forth in Article 8 unless Buyer and Seller agree otherwise.
simultaneously with the execution of this Agreement.

 

ARTICLE IV

SELLER REPRESENTATIONS AND WARRANTIES.

 

Seller hereby represents and warrants to Buyer, as of the date hereof and as of
the Closing Date as though made at the Closing Date, subject to such exceptions
as are specifically disclosed in writing (with reference to a specific section
of this Agreement to which each such exception applies; provided, however, that
if any section of the Seller Disclosure Letter, as defined below, discloses an
item or information in such a way as to make its relevance to the disclosure
required by another section reasonably apparent based upon the substance of such
disclosure, the matter shall be deemed to have been disclosed in such other
section of the Seller Disclosure Letter, notwithstanding the omission of an
appropriate cross-reference to such other section) in a disclosure letter
supplied by Seller to Buyer, dated as of the date hereof and certified by a duly
authorized officer of Seller (the “Seller Disclosure Letter”), as follows:

 



 



1 Nine percent (9%) of the Buyer Common Stock shall be allocated to the
following designees, Gaston Pereira (5%), Andrey Novikov (2.5%), Joseph Abrams
(1.5%).

 



 

 

 

4.1 Organization and Qualification.

 

(a) Each of Seller, the Company and the Company’s subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted.  Each of the Company and its
subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, consents, certificates, approvals and orders
(“Approvals”) necessary to own, lease and operate the properties it purports to
own, operate or lease and to carry on its business as it is now being conducted,
except where the failure to have such Approvals would not, individually or in
the aggregate, have a Material Adverse Effect (as defined in Section 11.3(c)) on
the Company or its subsidiaries.  Each of the Company and its subsidiaries is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except for such failures to be so duly
qualified or licensed and in good standing that would not, either individually
or in the aggregate, have a Material Adverse Effect on the Company or its
subsidiaries.

 

(b) The Company has no subsidiaries except for the entities identified in
Section 4.1(b) of the Seller Disclosure Letter. Neither the Company nor any of
its subsidiaries has agreed, is it obligated to make, or is bound by, any
written, oral or other agreement, contract, sub-contract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sub-license, insurance policy, benefit plan, commitment, or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.  Neither the Company nor any of its subsidiaries directly
or indirectly owns any equity or similar interest in or any interest
convertible, exchangeable or exercisable for, any equity or similar interest in,
any corporation, partnership, joint venture or other business, association or
entity.

 

4.2 Certificate of Incorporation and Bylaws.  The Company and each of its
subsidiaries has previously furnished to Buyer a complete and correct copy of
its Certificate of Incorporation and Bylaws or any equivalent organizational
documents, as amended to date. Such Certificate of Incorporation, Bylaws and
equivalent organizational documents of the Company and each of its subsidiaries
are in full force and effect.  Neither the Company nor any of its subsidiaries
is in violation of any of the provisions of its Certificate of Incorporation or
Bylaws or equivalent organizational documents.

 

4.3 Capitalization.

 

(a) The authorized capital stock of the Company consists of fifty million
(50,000,000) shares of common stock, $.001 par value, and ten million
(10,000,000) shares of preferred stock, $.001 par value, of which only the
Shares are issued and outstanding. The Shares have been duly authorized and are
validly issued, fully paid and non-assessable. Except as set forth in Section
4.3 (a) of the Seller Disclosure Letter, the Company owns all of the issued and
outstanding shares of its subsidiaries, which shares have been duly authorized
and are validly issued, fully paid and non-assessable. The Shares and all
outstanding shares of capital stock of each subsidiary of the Company have been
issued and granted in compliance with (i) all applicable securities laws and
other applicable federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
edict, decree, rule, regulation, ruling or requirement issues, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity (as defined below) and (ii) all requirements set
forth in applicable contracts, agreements, and instruments. 

 

2

 

 

(b) Seller owns the Shares free and clear of all liens, pledges, hypothecations,
charges, mortgages, security interests, encumbrances, claims, infringements,
interferences, options, right of first refusals, preemptive rights, community
property interests or restriction of any nature (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset) directly or indirectly through one or
more subsidiaries, as of the date of this Agreement, there are no equity
securities, partnership interests or similar ownership interests of any class of
equity security of the Company or any subsidiary of the Company, or any security
exchangeable or convertible into or exercisable for such equity securities,
partnership interests or similar ownership interests, issued, reserved for
issuance or outstanding. There are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which Seller, the Company or any of their subsidiaries is a party or by which
they are bound obligating Seller, the Company or any of their subsidiaries to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition
of, any shares of capital stock, partnership interests or similar ownership
interests of the Company or any of its subsidiaries or obligating the Company or
any of its subsidiaries to grant, extend, accelerate the vesting of or enter
into any such subscription, option, warrant, equity security, call, right,
commitment or agreement. As of the date of this Agreement, there are no
registration rights and there is, no voting trust, proxy, rights plan,
antitakeover plan or other agreement or understanding to which the Company or
any of its subsidiaries is a party or by which they are bound with respect to
any equity security of any class of Company or with respect to any equity
security, partnership interest or similar ownership interest of any class of any
of its subsidiaries.

 

4.4 Authority Relative to this Agreement.  Seller has all necessary corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and, subject to obtaining the approval of the stockholders
of Seller of the Sale, to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action on the part of Seller and
no other corporate proceedings on the part of Seller are necessary to authorize
this Agreement or to consummate the transactions so contemplated (other than,
with respect to the Sale, the approval and adoption of this Agreement and the
approval of the Sale by holders of a majority of the outstanding shares of
Seller’s capital stock in accordance with Nevada Law and Seller’s Articles of
Incorporation and Bylaws).  This Agreement has been duly and validly executed
and delivered by Seller and, assuming the due authorization, execution and
delivery by Buyer, constitutes legal and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.

 



3

 

 

4.5 No Conflict; Required Filings and Consents.

 

(a) The execution and delivery of this Agreement by Seller does not, and the
performance of this Agreement by Seller will not, (i) conflict with or violate
the Articles of Incorporation or Bylaws or equivalent organizational documents
of Seller or any of its subsidiaries, (ii) subject to obtaining the approval of
Seller’s stockholders in favor of approval and adoption of this Agreement and
approval of the Sale, and obtaining the consents, approvals, authorizations and
permits and making registrations, filings and notifications set forth in
Section 4.5(b) hereof (or Section 4.5(b) of the Seller Disclosure Letter), to
the best of Seller’s knowledge, conflict with or violate any law, rule,
regulation, order, judgment or decree applicable to Seller, the Company or any
of their subsidiaries or by which any of their respective properties is bound or
affected, or (iii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or
impair the Company’s or any of its subsidiaries rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of the
Company or any of its subsidiaries pursuant to, any material note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which Seller, the Company or any of their
subsidiaries is a party or by which Seller, the Company, any of their
subsidiaries or any of their respective properties are bound or affected, except
in the case of clauses (ii) and (iii), to the extent such conflict, violation,
breach, default, impairment or other effect could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company or its subsidiaries.

 

(b) The execution and delivery of this Agreement by Seller does not, and the
performance of this Agreement by Seller will not, require any consent, approval,
authorization or permit of, or registration, filing with or notification to, any
court, administrative agency, commission, governmental or regulatory authority,
domestic or foreign (each, a “Governmental Entity” and, collectively,
“Governmental Entities”), except for (i) applicable requirements, if any, of the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), state securities laws
(“Blue Sky Laws”), and the rules and regulations promulgated thereunder and
(ii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, (A) would not prevent
consummation of the Sale or otherwise prevent Seller from performing its
obligations under this Agreement, or (B) could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company or its subsidiaries.

 

4.6 SEC Filings. Seller has made available to Buyer a correct and complete copy
of each report, schedule, registration statement and definitive proxy statement
filed by Seller with the Securities and Exchange Commission (the “SEC”) on or
after January 1, 2018 and prior to the date of this Agreement (the “Seller SEC
Reports”), which are all the forms, reports and documents required to be filed
by Seller with the SEC since such date. The Seller SEC Reports (i) were prepared
in accordance with the requirements of the Securities Act or the Exchange Act,
as the case may be, and (ii) did not at the time they were filed (or if amended
or superseded by a filing prior to the date of this Agreement then on the date
of such filing) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Neither the Company nor any of its subsidiaries is required to
file any reports or other documents with the SEC.

 

4.7 Compliance; Permits.

 

(a) Neither the Company nor any of its subsidiaries is in conflict with, or in
default or violation of, (i) any law, rule, regulation, order, judgment or
decree applicable to the Company or any of its subsidiaries or by which its or
any of their properties is bound or affected, or (ii) any material note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries or its or any of
their respective properties is bound or affected, except for any conflicts,
defaults or violations that (individually or in the aggregate) would not have a
Material Adverse Effect on the Company or its subsidiaries. No investigation or
review by any governmental or regulatory body or authority is pending or, to the
knowledge of Seller, threatened against the Company or its subsidiaries, nor has
any governmental or regulatory body or authority indicated an intention to
conduct the same, other than, in each such case, those the outcome of which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company or its subsidiaries.

 



4

 

 

(b) The Company and its subsidiaries hold all permits, licenses, variances,
exemptions, orders and approvals from Governmental Entities which are material
to the operation of the business of the Company and its subsidiaries
(collectively, the “Company Permits”).  The Company and its subsidiaries are in
compliance in all material respects with the terms of the Company Permits.

 

4.8 No Undisclosed Liabilities. Neither the Company nor any of its subsidiaries
has any liabilities (absolute, accrued, contingent or otherwise) of a nature
required to be disclosed on a balance sheet or in the related notes to the
consolidated financial statements prepared in accordance with GAAP, which are,
individually or in the aggregate, material to the business, results of
operations, financial condition or prospects of the Company and its subsidiaries
taken as a whole except (i) liabilities provided for in the Seller SEC Reports,
(ii) liabilities reflected in the Seller Disclosure Letter, or (iii) liabilities
incurred since the date reflected in the Seller SEC Reports in the ordinary
course of business.

 

4.9 Absence of Certain Changes or Events. Since the date of the last filed
Seller SEC Report, there has not been: (i) any Material Adverse Effect on the
Company or any of its subsidiaries, (ii) any declaration, setting aside or
payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of the Company’s or any of its
subsidiaries’ capital stock, or any purchase, redemption or other acquisition by
Seller or the Company of any of the Company’s capital stock or any other
securities of the Company or its subsidiaries or any options, warrants, calls or
rights to acquire any such shares or other securities, (iii) any split,
combination or reclassification of any of the Company’s or any of its
subsidiaries’ capital stock, (iv) any granting by the Company or any of its
subsidiaries of any increase in compensation or fringe benefits, except for
normal increases of cash compensation in the ordinary course of business
consistent with past practice, or any payment by the Company or any of its
subsidiaries of any bonus, except for bonuses made in the ordinary course of
business consistent with past practice, or any granting by the Company or any of
its subsidiaries of any increase in severance or termination pay or any entry by
the Company or any of its subsidiaries into any currently effective employment,
severance, termination or indemnification agreement or any agreement the
benefits of which are contingent or the terms of which are materially altered
upon the occurrence of a transaction involving Seller of the nature contemplated
hereby, (v) entry by the Company or any of its subsidiaries into any licensing
or other agreement with regard to the acquisition or disposition of any
Intellectual Property (as defined in Section 4.18 hereof) other than licenses in
the ordinary course of business consistent with past practice, and other than
any licenses disclosed on Section 4.18(j) of the Seller Disclosure Letter,
(vi) any material change by the Company in its accounting methods, principles or
practices, except as required by concurrent changes in GAAP, (vii) any
revaluation by the Company or any of its subsidiaries of any of its or their
assets, including, without limitation, writing down the value of capitalized
inventory or writing off notes or accounts receivable, or (viii) any sale of
assets of the Company or its subsidiaries other than in the ordinary course of
business.

 

4.10 Absence of Litigation. Except as set forth in Section 4.10 of the Seller
Disclosure Letter, there are no claims, actions, suits or proceedings pending
or, to the knowledge of Seller, threatened (or, to the knowledge of Seller, any
governmental or regulatory investigation pending or threatened) against the
Company or any of its subsidiaries or any properties or rights of the Company or
any of its subsidiaries, before any Governmental Entity.

 

5

 

  

4.11 Employee Benefit Plans.

 

(a) Neither the Company nor any of its subsidiaries has at any time ever
maintained, established, sponsored, participated in, or contributed to, any
employee compensation, incentive, fringe or benefit plans, programs, policies,
commitments or other arrangements (whether or not set forth in a written
document and including, without limitation, all “employee benefit plans” (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) covering (i) any active or former employee, director
or consultant of the Company, (ii) any subsidiary of the Company, or (iii) any
trade or business (whether or not incorporated) which is a member of a
controlled group or which is under common control with the Company within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”), or with respect to which the Company or any of its subsidiaries has or,
to Seller’s knowledge, may in the future have liability.

 

(b) Neither the Company nor any of its subsidiaries has at any time ever
maintained, established, sponsored, participated in, or contributed to any plan
subject to Title IV of ERISA or Section 412 of the Code and at no time has
Seller or any of its subsidiaries contributed to or been requested to contribute
to any “multiemployer plan,” as such term is defined in ERISA or to any plan
described in Section 413(c) of the Code. Neither the Company, any of its
subsidiaries, nor any officer or director of the Company or any of its
subsidiaries is subject to any liability or penalty under Section 4975 through
4980B of the Code or Title I of ERISA. There are no audits, inquiries or
proceedings pending or, to the knowledge of Seller, threatened by the Internal
Revenue Service or Department of Labor with respect to any employee benefit plan
of the Company or any of its subsidiaries.

 

(d) Neither the Company nor any of its subsidiaries has in any material respect,
violated any of the health continuation requirements of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the requirements of
Family Medical Leave Act of 1993, as amended, the requirements of the Women’s
Health and Cancer Rights Act, as amended, the requirements of the Newborns’ and
Mothers’ Health Protection Act of 1996, as amended, or any similar provisions of
state law applicable to employees of the Company or any of its subsidiaries. 

 

(e) Neither the Company nor any of its subsidiaries is bound by or subject to
(and none of its respective assets or properties is bound by or subject to) any
arrangement with any labor union. No employee of the Company or any of its
subsidiaries is represented by any labor union or covered by any collective
bargaining agreement and, to the knowledge of Seller, no campaign to establish
such representation is in progress. There is no pending or, to the knowledge of
Seller, threatened labor dispute involving the Company or any of its
subsidiaries and any group of its employees nor has the Company or any of its
subsidiaries experienced any labor interruptions over the past three (3) years,
and the Company and its subsidiaries consider their relationships with their
employees to be good. The Company and its subsidiaries are in compliance in all
material respects with all applicable foreign, federal, state and local laws,
rules and regulations regarding employment, employment practices, terms and
conditions of employment and wages and hours.

 

(f) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any stockholder, director or employee of the Company or any of
its subsidiaries.

 



6

 

 

4.12 Labor Matters. (i) There are no controversies pending or, to the knowledge
of Seller, threatened, between the Company or any of its subsidiaries and any of
their respective employees; (ii) as of the date of this Agreement, neither the
Company nor any of its subsidiaries is a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by the
Company or its subsidiaries nor does the Company or its subsidiaries know of any
activities or proceedings of any labor union to organize any such employees; and
(iii) as of the date of this Agreement, neither the Company nor any of its
subsidiaries has any knowledge of any strikes, slowdowns, work stoppages or
lockouts, or threats thereof, by or with respect to any employees of the Company
or any of its subsidiaries.

 

4.13 Restrictions on Business Activities. There is no agreement, commitment,
judgment, injunction, order or decree binding upon the Company or any of its
subsidiaries or to which the Company or any of its subsidiaries is a party or
any of its subsidiaries which has or could reasonably be expected to have the
effect, in any material respect, of prohibiting or impairing any present
business practice of the Company or any of its subsidiaries , any acquisition of
property by the Company or any of its subsidiaries or the conduct of business by
the Company or any of its subsidiaries as currently conducted.

 

4.14 Title to Property. Except as set forth on Section 4.14 of the Seller
Disclosure Letter, neither the Company nor any of its subsidiaries owns any
material real property. Except as set forth on Section 4.14 of the Seller
Disclosure Letter, the Company and each of its subsidiaries have good and
defensible title to all of their material real and personal properties and
assets, free and clear of all liens, charges and encumbrances except liens for
taxes not yet due and payable and such liens or other imperfections of title, if
any, as do not materially detract from the value of or interfere with the
present use of the property affected thereby; and all leases pursuant to which
the Company or any of its subsidiaries lease from others material amounts of
real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing material default or event of default (or any event which
with notice or lapse of time, or both, would constitute a material default and
in respect of which the Company or subsidiary has not taken adequate steps to
prevent such default from occurring). All the plants, structures and equipment
owned by or being acquired under a capital lease by the Company and its
subsidiaries, except such as may be under construction, are in good operating
condition and repair, in all material respects, subject to normal wear and tear.

 

4.15 Taxes.

 

(a) Definition of Taxes. For all purposes of and under this Agreement, “Tax” or
“Taxes” refers to any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities
relating to taxes, including taxes based upon or measured by gross receipts,
income, profits, sales, use and occupation, and value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity.

 



7

 

 

(b) Tax Returns and Audits.

 

(i) The Company and each of its subsidiaries have timely filed all federal,
state, local and foreign returns, estimates, information statements and reports
(“Company Returns”) relating to Taxes required to be filed by the Company and
each of its subsidiaries with any Tax authority, except such Returns which are
not material to the Company or which are for taxes being contested. Such Company
Returns are true and correct in all material respects, have been completed in
accordance with applicable law, and all Taxes shown to be due on such Company
Returns have been paid. There are no liens for Taxes (other than Taxes not yet
due and payable) upon any assets of the Company or any of its subsidiaries.

 

(ii) The Company and each of its subsidiaries as of the Closing Date will have
withheld with respect to its employees all federal and state income taxes, Taxes
pursuant to the Federal Insurance Contribution Act (“FICA”), Taxes pursuant to
the Federal Unemployment Tax Act (“FUTA”) and other Taxes required to be
withheld.

 

(iii) Neither the Company nor any of its subsidiaries has been delinquent in the
payment of any material Tax nor is there any material Tax deficiency
outstanding, proposed or assessed against the Company or any of its subsidiaries
, nor has the Company or any of its subsidiaries executed any unexpired waiver
of any statute of limitations on or extending the period for the assessment or
collection of any Tax.

 

(iv) No audit or other examination of Company Return by any Tax authority is
presently in progress, nor has the Company or any of its subsidiaries been
notified of any request for such an audit or other examination.

 

(v) No adjustment relating to any Company Returns filed by the Company or any of
its subsidiaries has been proposed in writing formally or informally by any Tax
authority to the Company or any of its subsidiaries or any representative
thereof.

 

(vi) Neither the Company nor any of its subsidiaries has any liability for any
material unpaid Taxes, contingent or otherwise, which is material to the Company
or its subsidiaries, other than any liability for unpaid Taxes that may have
accrued since the date reflected in the Seller SEC Reports in connection with
the operation of the business of the Company and its subsidiaries in the
ordinary course.

 

(vii) There is no contract, agreement, plan or arrangement to which the Company
or any of its subsidiaries is a party as of the date of this Agreement,
including but not limited to the provisions of this Agreement, covering any
employee or former employee of the Company or any of its subsidiaries that,
individually or collectively, would reasonably be expected to give rise to the
payment of any amount that would not be deductible pursuant to Sections 280G,
404 or 162(m) of the Code. There is no contract, agreement, plan or arrangement
to which Seller is a party or by which it is bound to compensate any individual
for excise taxes paid pursuant to Section 4999 of the Code.

 

(viii) Neither the Company nor any of its subsidiaries has filed any consent
agreement under Section 341(f) of the Code or agreed to have
Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as defined in Section 341(f)(4) of the Code) owned by the Company or any of its
subsidiaries.

 

(ix) Neither the Company nor any of its subsidiaries is party to or has any
obligation under any tax-sharing, tax indemnity or tax allocation agreement or
arrangement.

 

8

 

 

(x) None of the Company’s or its subsidiaries’ assets are tax exempt use
property within the meaning of Section 168(h) of the Code.

 

(xi) Neither the Company nor any subsidiary of the Company has participated as
either a “distributing corporation” or a “controlled corporation” in a
distribution of stock qualifying for tax-free treatment under Section 355 of the
Code.

 

4.16 Environmental Matters. Except as set forth on Section 4.17 of the Seller
Disclosure Letter, the operations of the Company and each of its subsidiaries
are and have been in compliance in all material respects with all applicable
Environmental Laws (as defined below), which compliance includes obtaining,
maintaining in good standing and complying in all material respects with all
Environmental Permits (as defined below) and no action or proceeding is pending
or threatened to revoke, modify or terminate any such Environmental Permit, and,
to the knowledge of Seller, no facts, circumstances or conditions currently
exist that could adversely affect such continued compliance with Environmental
Laws and Environmental Permits or require currently unbudgeted capital
expenditures to achieve or maintain such continued compliance with Environmental
Laws and Environmental Permits.

 

“Environmental Law” means any law, as now or hereafter in effect, in any way
relating to the protection of human health and safety, the environment or
natural resources including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq. ), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq. ), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq. ), the Clean Water Act
(33 U.S.C. § 1251 et seq. ), the Clean Air Act (42 U.S.C. § 7401 et seq. ) the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq. ), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq. ), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq. ), as each has been
or may be amended and the regulations promulgated pursuant thereto.

 

“Environmental Permit” means any permit required by Environmental Laws for the
operation of such company.

 

4.17 Brokers. Seller has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders fees or agent’s commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.

 

4.18 Intellectual Property.

 

(a) For the purposes of this Agreement, the following terms have the following
definitions:

 

(i) “Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith: (i) all United States, international
and foreign patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof; (ii) all inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) all copyrights, copyrights registrations and applications
therefor, and all other rights corresponding thereto throughout the world;
(iv) all mask works, mask work registrations and applications therefor, and any
equivalent or similar rights in semiconductor masks, layouts, architectures or
topology; (v) domain names, uniform resource locators and other names and
locators associated with the Internet, (vi) all computer software, including all
source code, object code, firmware, development tools, files, records and data,
and all media on which any of the foregoing is recorded; (vii) all industrial
designs and any registrations and applications therefor throughout the world;
(viii) all trade names, logos, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (ix) all databases and data collections and all rights therein
throughout the world; (x) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (xi) any similar or
equivalent rights to any of the foregoing anywhere in the world.

 

9

 

 

(ii) “Company Intellectual Property” shall mean any Intellectual Property that
is owned by, or exclusively licensed to, the Company or any of its subsidiaries.

 

(iii) “Registered Intellectual Property” means all United States, international
and foreign: (i) patents and patent applications (including provisional
applications); (ii) registered trademarks, applications to register trademarks,
intent-to-use applications, or other registrations or applications related to
trademarks; (iii) registered copyrights and applications for copyright
registration; and (iv) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued, filed
with, or recorded by any state, government or other public legal authority.

 

(iv) “Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, the Company or any of
its subsidiaries.

 

(b) Section 4.18(b)  of the Seller Disclosure Letter contains a complete and
accurate list of (i) all Company Registered Intellectual Property and specifies,
where applicable, the jurisdictions in which each such item of Company
Registered Intellectual Property has been issued or registered, and (ii) all
proceedings or actions before any court or tribunal (including the United States
Patent and Trademark Office (the “PTO”) or equivalent authority anywhere else in
the world) related to any of Company Registered Intellectual Property.

 

(c) Section 4.18(c)  of the Seller Disclosure Letter contains a complete and
accurate list (by name and version number) of all products, software or service
offerings of the Company or any of its subsidiaries (collectively, “Company
Products”) that have been sold, distributed or otherwise disposed of in the five
(5)-year period preceding the date hereof or which the Company or any of its
subsidiaries currently intends to sell, distribute or otherwise dispose of in
the future, including any products or service offerings under development.

 

(d) No Company Intellectual Property or Company Product is subject to any
proceeding or outstanding decree, order, judgment, contract, license, agreement,
or stipulation restricting in any manner the use, transfer, or licensing thereof
by the Company or any of its subsidiaries, or which may affect the validity, use
or enforceability of such Company Intellectual Property or Company Product.

 

(e) Each item of Company Registered Intellectual Property is valid and
subsisting, all necessary registration, maintenance and renewal fees currently
due in connection with such Company Registered Intellectual Property have been
made and all necessary documents, recordations and certificates in connection
with such Company Registered Intellectual Property have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of prosecuting,
maintaining or perfecting such Company Registered Intellectual Property.

 

10

 

 

(f) Section 4.18(f)  of the Seller Disclosure Letter contains a complete and
accurate list of all actions that are required to be taken by the Company within
ninety (90) days of the date hereof with respect to any of Company Registered
Intellectual Property.

 

(g) The Company owns and has good and exclusive title to each item of Company
Intellectual Property owned by it, free and clear of any lien or encumbrance
(excluding non-exclusive licenses and related restrictions granted in the
ordinary course). Without limiting the generality of the foregoing, (i) to the
knowledge of Seller, the Company or its subsidiaries are the exclusive owner of
all trademarks and trade names used in connection with the operation or conduct
of the business of the Company and its subsidiaries, including the sale,
distribution or provision of any Company Products by the Company or any of its
subsidiaries , (ii) the Company or its subsidiaries own exclusively, and have
good title to, all copyrighted works that are included or incorporated into
Company Products or which the Company or any of its subsidiaries otherwise
purports to own, and (iii) to the knowledge of the Seller, the manufacture, sale
or use of Company Products does not infringe any patents.

 

(h) To the extent that any technology, software or Intellectual Property has
been developed or created independently or jointly by a third party for the
Company or any of its subsidiaries, or is incorporated into any of Company
Products, the Company and its subsidiaries have a written agreement with such
third party with respect thereto and the Company and its subsidiaries thereby
either (i) have obtained ownership of, and are the exclusive owner of, or
(ii) have obtained perpetual, irrevocable, worldwide non-terminable licenses
(sufficient for the conduct of its business as currently conducted and as
proposed to be conducted) to all such third party’s Intellectual Property in
such work, material or invention by operation of law or by valid assignment or
license, to the fullest extent it is legally possible to do so.

 

(i) Neither the Company nor any of its subsidiaries has transferred ownership
of, or granted any exclusive license with respect to, any Intellectual Property
that is or was Company Intellectual Property, to any third party, or knowingly
permitted the Company’s rights in such Company Intellectual Property to lapse or
enter the public domain other than for trademarks for Company Products no longer
sold by the Company for which the Company has let the applicable trademark
rights become abandoned in the Company’s ordinary course of business.

 

(j) Other than “shrink wrapped” and similar widely available commercial end-user
licenses, Section 4.18(j)  of the Seller Disclosure Letter contains a complete
and accurate list of all contracts, licenses and agreements to which the Company
or any of its subsidiaries is a party (i) with respect to Company Intellectual
Property licensed or transferred to any third party, or (ii) pursuant to which a
third party has licensed or transferred any material Intellectual Property to
the Company or any of its subsidiaries.

 

(k) All contracts, licenses and agreements relating to either (i) Company
Intellectual Property or (ii) Intellectual Property of a third party licensed to
the Company or any of its subsidiaries, are, to the knowledge of Seller, in full
force and effect.  The consummation of the transactions contemplated by this
Agreement will neither violate nor result in the breach, modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to, such contracts, licenses and agreements.  Each of the Company and
its subsidiaries is in material compliance with, and has not materially breached
any term of any such contracts, licenses and agreements and, to the knowledge of
Seller, all other parties to such contracts, licenses and agreements are in
compliance with, and have not materially breached any term of, such contracts,
licenses and agreements. Following the Closing Date, the Buyer will be permitted
to exercise all of the Company’s and its subsidiaries’ rights under such
contracts, licenses and agreements to the same extent the Company and its
subsidiaries would have been able to had the transactions contemplated by this
Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Company
or any of its subsidiaries would otherwise be required to pay. Following the
Closing Date, the Buyer will be permitted to exercise all of the Company’s and
its subsidiaries’ rights under such contracts, licenses and agreements to the
same extent as the Company and its subsidiaries would have been able to had the
transactions contemplated by this Agreement not occurred and without being
required to pay any additional amounts or consideration other than fees,
royalties or payments which the Company or its subsidiaries would otherwise be
required to pay had such transactions contemplated hereby not occurred.

 

11

 

 

 

(l) The operation of the business of the Company and its subsidiaries as such
business currently is conducted, including (i) the Company’s and its
subsidiaries’ design, development, manufacture, distribution, reproduction,
marketing or sale of the products, software or services of the Company and its
subsidiaries (including Company Products), and (ii) the Company’s use of any
product, device or process, to the knowledge of Seller, has not, does not and
will not infringe or misappropriate the Intellectual Property of any third party
or, to its knowledge, constitute unfair competition or trade practices under the
laws of any jurisdiction.

 

(m) Company Intellectual Property constitutes all the Intellectual Property
owned by the Company or exclusively licensed to the Company and used in and/or
necessary to the conduct of the business of the Company and its subsidiaries as
it currently is conducted, and as it is currently planned or contemplated to be
conducted by the Company and its subsidiaries, including, without limitation,
the design, development, manufacture, use, import and sale of products,
technology and performance of services (including Company Products).

 

(n) Neither the Company nor any of its subsidiaries has received notice from any
third party that the operation of the business of the Company or any of its
subsidiaries or any act, product or service of the Company or any of its
subsidiaries, infringes or misappropriates the Intellectual Property of any
third party or constitutes unfair competition or trade practices under the laws
of any jurisdiction.

 

(o) To the knowledge of Seller, no person has or is infringing or
misappropriating any Company Intellectual Property.

 

(p) The Company and each of its subsidiaries has taken reasonable steps to
protect the Company’s and its subsidiaries’ rights in the Company’s confidential
information and trade secrets that it wishes to protect or any trade secrets or
confidential information of third parties provided to the Company or any of its
subsidiaries, and, without limiting the foregoing, each of the Company and its
subsidiaries has and enforces a policy requiring each employee and contractor to
execute a proprietary information/confidentiality agreement substantially in the
form provided to Buyer and all current and former employees and contractors of
the Company and any of its subsidiaries have executed such an agreement, except
where the failure to do so is not reasonably expected to be material to the
Company.

 

4.19 Agreements, Contracts and Commitments.

 

(a) Except as set forth on Section 4.19(a) of the Seller Disclosure Letter,
neither the Company nor any of its subsidiaries is a party to or is bound by:

 

(i) any employment or consulting agreement, contract or commitment with any
officer or director or higher level employee or member of the Company’s Board of
Directors, other than those that are terminable by the Company or any of its
subsidiaries on no more than thirty (30) days notice without liability or
financial obligation to the Company;

 



12

 

 

(ii) any agreement or plan, including, without limitation, any stock option
plan, stock appreciation right plan or stock purchase plan, any of the benefits
of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement;

 

(iii) any agreement of indemnification or any guaranty other than any agreement
of indemnification entered into in connection with the sale, license,
distribution, reselling or other transfer of software products in the ordinary
course of business or in connection with the provision of services in the
ordinary course of business;

 

(iv) any agreement, contract or commitment containing any covenant limiting in
any respect the right of the Company or any of its subsidiaries to engage in any
line of business presently conducted by the Company or any subsidiary, or to
compete with any person or granting any exclusive distribution rights;

 

(v) any agreement, contract or commitment currently in force relating to the
disposition or acquisition by the Company or any of its subsidiaries after the
date of this Agreement of a material amount of assets not in the ordinary course
of business or pursuant to which the Company or any of its subsidiaries has any
material ownership interest in any corporation, partnership, joint venture or
other business enterprise other than the Company’s subsidiaries;

 

(vi) any dealer, distributor, joint marketing or development agreement currently
in force under which the Company or any of its subsidiaries have continuing
material obligations to jointly market any product, technology or service and
which may not be canceled without penalty upon notice of sixty (60) days or
less, or any material agreement pursuant to which the Company or any of its
subsidiaries have continuing material obligations to jointly develop any
intellectual property that will not be owned, in whole or in part, by Seller or
any of its subsidiaries and which may not be canceled without penalty upon
notice of sixty (60) days or less;

 

(vii) any agreement, contract or commitment currently in force to provide source
code to any third party for any product or technology that is material to the
Company and its subsidiaries taken as a whole;

 

(viii) any agreement, contract or commitment currently in force to license any
third party to manufacture or reproduce any Company Products, service or
technology or any agreement, contract or commitment currently in force to sell
or distribute any Company Products, services or technology, except agreements
with distributors or sales representative in the normal course of business
cancelable without penalty upon written notice of ninety (90) days or less;

 

(ix) any mortgages, indentures, guarantees, loans or credit agreements, security
agreements or other agreements or instruments relating to the borrowing of money
or extension of credit;

 

(x) any material settlement agreement entered into within three (3) years prior
to the date of this Agreement; or

 

13

 

 

(xi) any other material agreement, contract or commitment currently in force
that is outside the ordinary course of business or that has a value of $50,000
or more within a twelve (12) month period in any individual case.

 

(b) Neither the Company nor any of its subsidiaries, nor to Seller’s knowledge
any other party to a Company Contract (as defined below), is in material breach,
violation or default under, and neither the Company nor any of its subsidiaries
has received written notice that it has breached, violated or defaulted under,
any of the material terms or conditions of any of the agreements, contracts or
commitments to which the Company or any of its subsidiaries is a party or by
which it is bound that are required to be set forth in the Seller Disclosure
Letter (any such agreement, contract or commitment, a “Company Contract”) in
such a manner as would permit any other party to cancel or terminate any such
Company Contract, or would permit any other party to seek material damages or
other remedies (for any or all of such breaches, violations or defaults, in the
aggregate).

 

4.20 Insurance. The Company maintains insurance policies and fidelity bonds
covering the assets, business, equipment, properties, operations, employees,
officers and directors of the Company and its subsidiaries (collectively, the
“Insurance Policies”) which are of the type and in amounts customarily carried
by persons conducting businesses similar to those of the Company and its
subsidiaries. There is no material claim by the Company or any of its
subsidiaries pending under any of the Insurance Policies as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds. The Company is not aware of, and has not received notice under any
Insurance Policies of, (i) an insurer’s intention or threat to cancel or
terminate any of the Insurance Policies, (ii) an insurer’s intention or threat
to increase the premiums due under any of the Insurance Policies.

 

4.21 Board Approval. The Board of Directors of Seller has, as of the date of
this Agreement, (i) approved this Agreement and the transactions contemplated
hereby, subject to stockholder approval, (ii) determined that the Sale is fair
to and in the best interests of the stockholders of Seller, and
(iii) recommended that the stockholders of Seller approve and adopt this
Agreement and approve the Sale.

 

4.22 Vote Required. The affirmative vote of the holders of a majority of the
outstanding shares of Seller’s common stock, $.001 par value (“Seller Common
Stock”), is the only vote of the holders of any class or series of Seller’s
capital stock necessary to approve and adopt this Agreement and approve the
Sale.

 

ARTICLE V

BUYER REPRESENTATIONS AND WARRANTIES.

 

Buyer hereby represents and warrants to Seller, as of the date hereof and as of
the Closing Date as though made at the Closing Date, subject to such exceptions
as are specifically disclosed in writing (with reference to the specific
sections of this Agreement to which each such exception applies; provided,
however, that if any section of the Buyer Disclosure Letter, as defined below,
discloses an item or information in such a way as to make its relevance to the
disclosure required by another section reasonably apparent based upon the
substance of such disclosure, the matter shall be deemed to have been disclosed
in such other section of the Buyer Disclosure Letter, notwithstanding the
omission of an appropriate cross-reference to such other section) in the
disclosure letter supplied by Buyer to Seller, dated as of the date hereof and
certified by a duly authorized officer of Buyer (the “Buyer Disclosure Letter”),
as follows:

 



14

 

 

5.1 Organization and Qualification; subsidiaries.

 

(a) Each of Buyer and its subsidiaries is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power and authority to own, lease
and operate its assets and properties and to carry on its business as it is now
being conducted. Each of Buyer and its subsidiaries is in possession of all
Approvals necessary to own, lease and operate the properties it purports to own,
operate or lease and to carry on its business as it is now being conducted,
except where the failure to have such Approvals would not, individually or in
the aggregate, have a Material Adverse Effect on Buyer. Each of Buyer and its
subsidiaries is duly qualified or licensed as a foreign corporation to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that would not, either
individually or in the aggregate, have a Material Adverse Effect on Buyer or its
subsidiaries.

 

(b) Buyer has no subsidiaries except for the corporations identified in
Section 5.1(b) of the Buyer Disclosure Letter.  Neither Buyer nor any of its
subsidiaries has agreed, is obligated to make, or is bound by, any written, oral
or other agreement, contract, sub-contract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sub-license,
insurance policy, benefit plan, commitment, or undertaking of any nature, as of
the date hereof or as may hereafter be in effect under which it may become
obligated to make, any future investment in or capital contribution to any other
entity. Neither Buyer nor any of its subsidiaries directly or indirectly owns
any equity or similar interest in or any interest convertible, exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business, association or entity.

 

5.2 Certificate of Incorporation and Bylaws. Buyer and each of its subsidiaries
has previously furnished to Seller a complete and correct copy of its
Certificate of Incorporation and Bylaws as amended to date. Such Certificate of
Incorporation, Bylaws and equivalent organizational documents of Buyer and each
of its subsidiaries are in full force and effect. Neither Buyer nor any of its
subsidiaries is in violation of any of the provisions of its Certificate of
Incorporation or Bylaws or equivalent organizational documents.

 

5.3 Capitalization.

 

(a) The authorized capital stock of Buyer consists of 480,000,000 shares of
Buyer Common Stock and 20,000,000 shares of Preferred Stock, including 1,000
shares of Series A Preferred Stock and 10,000 shares of Series B Preferred
Stock. As of the close of business on the date hereof, (i) [93,980,312] shares
of Buyer Common Stock were issued and outstanding, all of which are validly
issued, fully paid and nonassessable, (ii) no shares of Buyer Common Stock were
held in treasury by Buyer or by any subsidiaries of Buyer, (iii) {disclose
outstanding options and warrants}. As of the date hereof, 1,000 shares of Buyer
Series A Preferred Stock and no shares of Series B Preferred Stock were issued
or outstanding. All outstanding shares of Buyer Common Stock, all outstanding
Buyer Stock Options, and all outstanding shares of capital stock of each
subsidiary of Buyer have been issued and granted in compliance with (i) all
applicable securities laws and other applicable federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issues, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and (ii) all
requirements set forth in applicable contracts, agreements, and instruments.

 

15

 

  

(b) Except for securities that Buyer owns free and clear of all liens, pledges,
hypothecations, charges, mortgages, security interests, encumbrances, claims,
infringements, interferences, options, right of first refusals, preemptive
rights, community property interests or restriction of any nature (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset) directly or
indirectly through one or more subsidiaries, and except for shares of capital
stock or other similar ownership interests of subsidiaries of Buyer that are
owned by certain nominee equity holders as required by the applicable law of the
jurisdiction of organization of such subsidiaries (which shares or other
interests do not materially impact Buyer’s control of such subsidiaries), as of
the date of this Agreement, there are no equity securities, partnership
interests or similar ownership interests of any class of equity security of any
subsidiary of Buyer, or any security exchangeable or convertible into or
exercisable for such equity securities, partnership interests or similar
ownership interests, issued, reserved for issuance or outstanding. Except as set
forth in Section 5.3(b)  of the Buyer Disclosure Letter or as set forth in
Section 5.3(a) hereof, there are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which Buyer or any of its subsidiaries is a party or by which it is bound
obligating Buyer or any of its subsidiaries to issue, deliver or sell, or cause
to be issued, delivered or sold, or repurchase, redeem or otherwise acquire, or
cause the repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of Buyer or any of its
subsidiaries or obligating Buyer or any of its subsidiaries to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement. As of the date of this
Agreement, except as contemplated by this Agreement, there are no registration
rights and there is, except for the Voting Agreements, no voting trust, proxy,
rights plan, antitakeover plan or other agreement or understanding to which
Buyer or any of its subsidiaries is a party or by which they are bound with
respect to any equity security of any class of Buyer or with respect to any
equity security, partnership interest or similar ownership interest of any class
of any of its subsidiaries.

 

(c) The shares of Buyer Common Stock to be issued pursuant to the Sale, when
issued and delivered in accordance with this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable and issued in compliance with
federal and state securities laws free and clear of all liens, charges,
encumbrances.

 

5.4 Authority Relative to this Agreement. Buyer has all necessary corporate
power and authority to execute and deliver this Agreement, and to perform its
obligations hereunder and thereunder, to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of Buyer and no other corporate proceedings on the part of Buyer are
necessary to authorize this Agreement or to consummate the transactions so
contemplated. This Agreement have been duly and validly executed and delivered
by Buyer and, assuming the due authorization, execution and delivery by Seller,
constitute legal and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms.

 



16

 

 

5.5 No Conflict; Required Filings and Consents.

 

(a) The execution and delivery of this Agreement by Buyer does not, and the
performance of this Agreement by Buyer will not (i) conflict with or violate the
Certificate of Incorporation, Bylaws or equivalent organizational documents of
Buyer or any of its subsidiaries, (ii) to the best of Buyer’s knowledge,
conflict with or violate any law, rule, regulation, order, judgment or decree
applicable to Buyer or any of its subsidiaries or by which it or their
respective properties are bound or affected, or (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or impair Buyer’s or any such subsidiary’s rights
or alter the rights or obligations of any third party under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the properties or assets of
Buyer or any of its subsidiaries pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Buyer or any of its subsidiaries is a party or
by which Buyer or any of its subsidiaries or its or any of their respective
properties are bound or affected, or (iv) cause the acceleration of any vesting
of any awards for or rights to the Shares or the payment of or the acceleration
of payment of any change in control, severance, bonus or other cash payments or
issuances of shares of Buyer Common Stock, with respect to Buyer or any of its
subsidiaries, except in the case of clauses (ii) or (iii), to the extent such
conflict, violation, breach, default, impairment or other effect could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Buyer or any of its subsidiaries.

 

(b) The execution and delivery of this Agreement by Buyer does not, and the
performance of this Agreement by Buyer will not, require any consent, approval,
authorization or permit of, or registration, filing with or notification to, any
Governmental Entity, except for (i) applicable requirements, if any, of the
Securities Act, the Exchange Act, Blue Sky Laws, and foreign Governmental
Entities and the rules and regulations promulgated thereunder, and (ii) where
the failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, (A) would not prevent consummation of the
Sale or otherwise prevent Buyer from performing its obligations under this
Agreement, or (B) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Buyer or its subsidiaries.

 

5.6 SEC Filings. Buyer’s registration statement on Form 10 has been declared
effective by the SEC and Buyer has registered the Buyer Common Stock pursuant to
Section 12 of the Exchange Act. Buyer has made available to Seller through EDGAR
a correct and complete copy of each report, schedule, registration statement and
definitive proxy statement filed by Buyer with the SEC on or after December 10,
2018 and prior to the date of this Agreement (the “Buyer SEC Reports”), which
are all the forms, reports and documents required to be filed by Buyer with the
SEC since such date. The Buyer SEC Reports (i) were prepared in accordance with
the requirements of the Securities Act or the Exchange Act, as the case may be,
and (ii) did not at the time they were filed (or if amended or superseded by a
filing prior to the date of this Agreement then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of Buyer’s subsidiaries is required to file any reports or
other documents with the SEC. The Buyer is not, and has not ever been, a shell
issuer as described in Rule 144(i)(1)(i) of the Securities Act of 1933.

 

5.7 Compliance; Permits. (a) Neither Buyer nor any of its subsidiaries is in
conflict with, or in default or violation of, (i) any law, rule, regulation,
order, judgment or decree applicable to Buyer or any of its subsidiaries or by
which its or any of their respective properties is bound or affected, or
(ii) any material note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which Buyer or
any of its subsidiaries is a party or by which Buyer or any of its subsidiaries
or its or any of their respective properties is bound or affected, except for
any conflicts, defaults or violations that (individually or in the aggregate)
would not have a Material Adverse Effect on Buyer or its subsidiaries.  No
investigation or review by any governmental or regulatory body or authority is
pending or, to the knowledge of Buyer, threatened against Buyer or its
subsidiaries, nor has any governmental or regulatory body or authority indicated
an intention to conduct the same, other than, in each such case, those the
outcome of which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Buyer or any of its subsidiaries.

 

17

 

 

(b) Buyer and its subsidiaries hold all permits, licenses, variances,
exemptions, orders and approvals from Governmental Entities which are material
to operation of the business of Buyer and its subsidiaries taken as a whole
(collectively, the “Buyer Permits”). Buyer and its subsidiaries are in
compliance in all material respects with the terms of Buyer Permits.

 

5.8 No Undisclosed Liabilities. Neither Buyer nor any of its subsidiaries has
any liabilities (absolute, accrued, contingent or otherwise) of a nature
required to be disclosed on a balance sheet or in the related notes to the
consolidated financial statements prepared in accordance with GAAP, which are,
individually or in the aggregate, material to the business, results of
operations,  financial condition or prospects of Buyer and its subsidiaries
taken as a whole except (i) liabilities provided for in the Buyer SEC Reports,
(ii) liabilities reflected in the Buyer Disclosure Letter, or (iii) liabilities
incurred since the date reflected in the Buyer SEC Reports in the ordinary
course of business.

 

5.9 Absence of Certain Changes or Events. Since the date of the last filed Buyer
SEC Report, there has not been: (i) any Material Adverse Effect on Buyer or any
of its subsidiaries, (ii) any declaration, setting aside or payment of any
dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of Buyer’s or any of its subsidiaries’ capital stock, or any
purchase, redemption or other acquisition by Buyer of any of Buyer’s capital
stock or any other securities of Buyer or its subsidiaries or any options,
warrants, calls or rights to acquire any such shares or other securities except
for repurchases from employees following their termination pursuant to the terms
of their pre-existing stock option or purchase agreements, (iii) any split,
combination or reclassification of any of Buyer’s or any of its subsidiaries’
capital stock, (iv) any granting by Buyer or any of its subsidiaries of any
increase in compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by Buyer or any of its subsidiaries of any bonus, except for
bonuses made in the ordinary course of business consistent with past practice,
or any granting by Buyer or any of its subsidiaries of any increase in severance
or termination pay or any entry by Buyer or any of its subsidiaries into any
currently effective employment, severance, termination or indemnification
agreement or any agreement the benefits of which are contingent or the terms of
which are materially altered upon the occurrence of a transaction involving
Buyer of the nature contemplated hereby, (v) entry by Buyer or any of its
subsidiaries into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property other than licenses in
the ordinary course of business consistent with past practice, (vi) any material
change by Buyer in its accounting methods, principles or practices, except as
required by concurrent changes in GAAP, (vii) any revaluation by Buyer of any of
its assets, including, without limitation, writing down the value of capitalized
inventory or writing off notes or accounts receivable, or (viii) any sale of
assets of Buyer other than in the ordinary course of business.

 

5.10 Absence of Litigation. There are no claims, actions, suits or proceedings
pending or, to the knowledge of Buyer, threatened (or, to the knowledge of
Buyer, any governmental or regulatory investigation pending or threatened)
against Buyer or any of its subsidiaries or any properties or rights of Buyer or
any of its subsidiaries, before any Governmental Entity.

 



18

 

 

5.11 Employee Benefit Plans.

 

(a) All employee compensation, incentive, fringe or benefit plans, programs,
policies, commitments or other arrangements (whether or not set forth in a
written document and including, without limitation, all “employee benefit plans”
(within the meaning of Section 3(3) of ERISA) (the “Buyer Plans”) covering
(i) any active or former employee, director or consultant of Buyer, (ii) any
subsidiary of Buyer, or (iii) any affiliate, or with respect to which Buyer has
or, to Buyer’s knowledge, may in the future have liability (excluding
consideration of Seller and its subsidiaries as affiliates following the Closing
Date), are listed in Section 5.11(a) of the Buyer Disclosure Letter. Buyer has
provided to Seller: (i) correct and complete copies of all documents embodying
each Buyer Plan including (without limitation) all amendments thereto, all
related trust documents, and all material written agreements and contracts
relating to each such Buyer Plan; (ii) the three (3) most recent annual reports
(Form Series 5500 and all schedules and financial statements attached thereto),
if any, required under ERISA or the Code in connection with each Buyer Plan;
(iii) the most recent summary plan description together with the summary(ies) of
material modifications thereto, if any, required under ERISA with respect to
each Buyer Plan; (iv) all IRS determination, opinion, notification and advisory
letters, and all applications and correspondence to or from the IRS or the DOL
with respect to such application or letter; (v) all material correspondence to
or from any governmental agency relating to any Buyer Plan; (vi) all COBRA forms
and related notices within the last three (3) years; (vii) all discrimination
tests for each Buyer Plan for the most recent three (3) plan years; (viii) the
most recent annual actuarial valuations, if any, prepared for each Buyer Plan;
(xi) if the Buyer Plans is funded, the most recent annual and periodic
accounting of Buyer Plan assets; (x) all material written agreements and
contracts relating to each Buyer Plan, including, but not limited to,
administrative service agreements, group annuity contracts and group insurance
contracts; (xi) all material communications to employees or former employees
within the last three (3) years relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any material liability
under any Buyer Plan or proposed Buyer Plan; (xii) all policies pertaining to
fiduciary liability insurance covering the fiduciaries for each Buyer Plan; and
(xiii) all registration statements, annual reports (Form 11-K and all
attachments thereto) and prospectuses prepared in connection with any Buyer
Plan.

 

(b) Each Buyer Plan has been maintained and administered in all material
respects in compliance with its terms and with the requirements prescribed by
any and all statutes, orders, rules and regulations (foreign or domestic),
including but not limited to ERISA or the Code, which are applicable to such
Buyer Plans. No suit, action or other litigation (excluding claims for benefits
incurred in the ordinary course of Buyer Plan activities) has been brought, or
to the knowledge of Buyer is threatened, against or with respect to any such
Buyer Plan. There are no audits, inquiries or proceedings pending or, to the
knowledge of Buyer, threatened by the IRS or DOL with respect to any Buyer
Plans. All contributions, reserves or premium payments required to be made or
accrued as of the date hereof to the Buyer Plans have been timely made or
accrued. Section 5.11(b) of the Buyer Disclosure Letter includes a listing of
the accrued vacation liability of Buyer and its subsidiaries as of December 31,
2011. Any Buyer Plan intended to be qualified under Section 401(a) of the Code
and each trust intended to qualify under Section 501(a) of the Code (i) has
either obtained a favorable determination, notification, advisory and/or opinion
letter, as applicable, as to its qualified status from the IRS or still has a
remaining period of time under applicable Treasury regulations or IRS
pronouncements in which to apply for such letter and to make any amendments
necessary to obtain a favorable determination, and (ii) incorporates or has been
amended to incorporate all provisions required to comply with the Tax Reform Act
of 1986 and subsequent legislation. Buyer does not have any plan or commitment
to establish any new Buyer Plan, to modify any Buyer Plan (except to the extent
required by law or to conform any such Buyer Plan to the requirements of any
applicable law, in each case as previously disclosed to Buyer in writing, or as
required by this Agreement), or to enter into any new Buyer Plan. Each Buyer
Plan can be amended, terminated or otherwise discontinued after the Closing Date
in accordance with its terms, without liability to Buyer or any of its
affiliates (other than ordinary administration expenses).

 

19

 

  

(c) Neither Buyer, any of its subsidiaries, nor any of their affiliates has at
any time ever maintained, established, sponsored, participated in, or
contributed to any plan subject to Title IV of ERISA or Section 412 of the Code
and at no time has Buyer or any of its subsidiaries contributed to or been
requested to contribute to any “multiemployer plan,” as such term is defined in
ERISA or to any plan described in Section 413(c) of the Code. Neither Buyer, any
of its subsidiaries, nor any officer or director of Buyer or any of its
subsidiaries is subject to any liability or penalty under Section 4975 through
4980B of the Code or Title I of ERISA. There are no audits, inquiries or
proceedings pending or, to the knowledge of Buyer, threatened by the IRS or DOL
with respect to any Buyer Plan. No “prohibited transaction,” within the meaning
of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Buyer Plan.

 

(d) Neither Buyer, any of its subsidiaries, nor any of their affiliates has,
prior to the Closing Date and in any material respect, violated any of the
health continuation requirements of COBRA, the requirements of Family Medical
Leave Act of 1993, as amended, the requirements of the Women’s Health and Cancer
Rights Act, as amended, the requirements of the Newborns’ and Mothers’ Health
Protection Act of 1996, as amended, or any similar provisions of state law
applicable to employees of Buyer or any of its subsidiaries. None of the Buyer
Plans promises or provides retiree medical or other retiree welfare benefits to
any person except as required by applicable law and neither Buyer nor any of its
subsidiaries has represented, promised or contracted (whether in oral or written
form) to provide such retiree benefits to any employee, former employee,
director, consultant or other person, except to the extent required by statute.

 

(e) Neither Buyer nor any of its subsidiaries is bound by or subject to (and
none of its respective assets or properties is bound by or subject to) any
arrangement with any labor union. No employee of Buyer or any of its
subsidiaries is represented by any labor union or covered by any collective
bargaining agreement and, to the knowledge of Buyer, no campaign to establish
such representation is in progress. There is no pending or, to the knowledge of
Buyer, threatened labor dispute involving Buyer or any of its subsidiaries and
any group of its employees nor has Buyer or any of its subsidiaries experienced
any labor interruptions over the past three (3) years, and Buyer and its
subsidiaries consider their relationships with their employees to be good. Buyer
and its subsidiaries are in compliance in all material respects with all
applicable foreign, federal, state and local laws, rules and regulations
regarding employment, employment practices, terms and conditions of employment
and wages and hours.

 

(f) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any stockholder, director or employee of Buyer or any of its
subsidiaries under any Buyer Plan or otherwise, (ii) materially increase any
benefits otherwise payable under any Buyer Plan, or (iii) result in the
acceleration of the time of payment or vesting of any such benefits.

 

(g) No payment or benefit that will or may be made by Buyer or its affiliates
with respect to any employee will be characterized as a “parachute payment”
within the meaning of Section 280G of the Code.

 

(h) Neither Buyer nor any subsidiary has or is required to have an International
Employee Plan.

 

20

 

 

(i) Except as set forth in Section 5.11(i) of the Buyer Disclosure Letter, no
Buyer Plan provides, reflects or represents any liability to provide retiree
health benefit to any person for any reason, except as may be required by COBRA
or other applicable statute, and Buyer has never represented, promised or
contracted (whether in oral or written form) to any employee (either
individually or to employees as a group) or any other person that such
employee(s) or other person would be provided with retiree health benefits,
except to the extent required by statute.

 

5.12 Labor Matters. (i) There are no controversies pending or, to the knowledge
of each of Buyer and its respective subsidiaries, threatened, between Buyer or
any of its subsidiaries and any of their respective employees; (ii) as of the
date of this Agreement, neither Buyer nor any of its subsidiaries is a party to
any collective bargaining agreement or other labor union contract applicable to
persons employed by Buyer or its subsidiaries nor does Buyer or its subsidiaries
know of any activities or proceedings of any labor union to organize any such
employees; and (iii) as of the date of this Agreement, neither Buyer nor any of
its subsidiaries has any knowledge of any strikes, slowdowns, work stoppages or
lockouts, or threats thereof, by or with respect to any employees of Buyer or
any of its subsidiaries.

 

5.13 Information Statement. None of the information supplied or to be supplied
by Buyer for inclusion or incorporation by reference in Seller’s Information
Statement on Form 14C relating to the Sale will, on the date the Information
Statement is mailed to the stockholders of Seller and as of the date of the
Sale, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

 

5.14 Restrictions on Business Activities. There is no agreement, commitment,
judgment, injunction, order or decree binding upon Buyer or any of its
subsidiaries or to which Buyer or any of its subsidiaries is a party or any of
its subsidiaries which has or could reasonably be expected to have the effect,
in any material respect, of prohibiting or impairing any present business
practice of Buyer or any of its subsidiaries, any acquisition of property by
Buyer or any of its subsidiaries or the conduct of business by Buyer or any of
its subsidiaries as currently conducted.

 

Except as set forth on Section 5.14 of the Buyer Disclosure Letter, neither
Buyer nor any of its subsidiaries owns any material real property.  Except as
set forth on Section 5.14 of the Buyer Disclosure Letter, Buyer and each of its
subsidiaries have good and defensible title to all of their material real and
personal properties and assets, free and clear of all liens, charges and
encumbrances except liens for taxes not yet due and payable and such liens or
other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby; and
all leases pursuant to which Buyer or any of its subsidiaries lease from others
material amounts of real or personal property are in good standing, valid and
effective in accordance with their respective terms, and there is not, under any
of such leases, any existing material default or event of default (or any event
which with notice or lapse of time, or both, would constitute a material default
and in respect of which Buyer or any subsidiary has not taken adequate steps to
prevent such default from occurring). All the plants, structures and equipment
owned by or being acquired under a capital lease by the Buyer and its
subsidiaries, except such as may be under construction, are in good operating
condition and repair, in all material respects, subject to normal wear and tear.

 



21

 

 

5.16 Taxes.

 

(a) Buyer and each of its subsidiaries have timely filed all federal, state,
local and foreign returns, estimates, information statements and reports (“Buyer
Returns”) relating to Taxes required to be filed by Buyer and each of its
subsidiaries with any Tax authority, except such Buyer Returns which are not
material to Buyer. Such Buyer Returns are true and correct in all material
respects, have been completed in accordance with applicable law, and all Taxes
shown to be due on such Buyer Returns have been paid. There are no liens for
Taxes (other than Taxes not yet due and payable) upon any assets of Buyer or any
of its subsidiaries.

 

(b) Buyer and each of its subsidiaries as of the Closing Date will have withheld
with respect to its employees all federal and state income taxes, Taxes pursuant
to FICA, Taxes pursuant to FUTA and other Taxes required to be withheld.

 

(c) Neither Buyer nor any of its subsidiaries has been delinquent in the payment
of any material Tax nor is there any material Tax deficiency outstanding,
proposed or assessed against Buyer or any of its subsidiaries, nor has Buyer or
any of its subsidiaries executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.

 

(d) No audit or other examination of any Buyer Return or any of its subsidiaries
by any Tax authority is presently in progress, nor has Buyer or any of its
subsidiaries been notified of any request for such an audit or other
examination.

 

(e) No adjustment relating to any Buyer Returns or any of its subsidiaries has
been proposed in writing formally or informally by any Tax authority to Buyer or
any of its subsidiaries or any representative thereof.

 

(f) Neither Buyer nor any of its subsidiaries has any liability for any material
unpaid Taxes which has not been accrued for or reserved on the financial
statements included in the Buyer SEC Reports in accordance with GAAP, whether
asserted or unasserted, contingent or otherwise, which is material to Buyer,
other than any liability for unpaid Taxes that may have accrued since the date
of the Buyer SEC Reports in connection with the operation of the business of
Buyer and its subsidiaries in the ordinary course.

 

(g) There is no contract, agreement, plan or arrangement to which Buyer or any
of its subsidiaries is a party as of the date of this Agreement, including but
not limited to the provisions of this Agreement, covering any employee or former
employee of Buyer or any of its subsidiaries that, individually or collectively,
would reasonably be expected to give rise to the payment of any amount that
would not be deductible pursuant to Sections 280G, 404 or 162(m) of the Code.
There is no contract, agreement, plan or arrangement to which Buyer is a party
or by which it is bound to compensate any individual for excise taxes paid
pursuant to Section 4999 of the Code.

 

(h) Neither Buyer nor any of its subsidiaries has filed any consent agreement
under Section 341(f) of the Code or agreed to have Section 341(f)(2) of the Code
apply to any disposition of a subsection (f) asset (as defined in
Section 341(f)(4) of the Code) owned by Buyer or any of its subsidiaries.

 

(i) Except as set forth on Schedule 5.16(i) of the Buyer Disclosure Letter,
neither Buyer nor any of its subsidiaries is party to or has any obligation
under any tax-sharing, tax indemnity or tax allocation agreement or arrangement.

 

22

 

 

(j) None of Buyer’s or its subsidiaries’ assets are tax exempt use property
within the meaning of Section 168(h) of the Code.

 

(k) Neither Buyer nor any subsidiary of Buyer has participated as either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock qualifying for tax-free treatment under Section 355 of the Code.

 

5.17 Environmental Matters. Except as set forth on Section 5.17 of the Buyer
Disclosure Letter, the operations of Buyer and each of its subsidiaries are and
have been in compliance in all material respects with all applicable
Environmental Laws, which compliance includes obtaining, maintaining in good
standing and complying in all material respects with all Environmental Permits
and no action or proceeding is pending or threatened to revoke, modify or
terminate any such Environmental Permit, and, to the knowledge of Buyer, no
facts, circumstances or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require currently unbudgeted capital expenditures to achieve or maintain such
continued compliance with Environmental Laws and Environmental Permits.

 

5.18 Brokers. Buyer has not incurred, nor will it incur, directly or indirectly,
any liability for brokerage or finders fees or agent’s commissions or any
similar charges in connection with this Agreement or any transaction
contemplated hereby.

 

5.19 Intellectual Property.

 

(a) For the purposes of this Agreement, the following terms have the following
definitions:

 

(i) “Buyer Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, Buyer or any of its subsidiaries.

 

(ii) “Buyer Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, Buyer or any of its
subsidiaries.

 

(b) Section 5.19(b)  of the Buyer Disclosure Letter contains a complete and
accurate list of (i) all Buyer Registered Intellectual Property and specifies,
where applicable, the jurisdictions in which each such item of Buyer Registered
Intellectual Property has been issued or registered, and (ii) all proceedings or
actions before any court or tribunal (including the PTO) or equivalent authority
anywhere else in the world) related to any of Buyer Registered Intellectual
Property.

 

(c) Section 5.19(c)  of the Buyer Disclosure Letter contains a complete and
accurate list (by name and version number) of all products, software or service
offerings of Buyer or any of its subsidiaries (collectively, “Buyer Products”)
that have been sold, distributed or otherwise disposed of in the five (5)-year
period preceding the date hereof or which Buyer or any of its subsidiaries
currently intends to sell, distribute or otherwise dispose of in the future,
including any products or service offerings under development.

 

(d) No Buyer Intellectual Property or Buyer Product is subject to any proceeding
or outstanding decree, order, judgment, contract, license, agreement, or
stipulation restricting in any manner the use, transfer, or licensing thereof by
Buyer or any of its subsidiaries, or which may affect the validity, use or
enforceability of such Buyer Intellectual Property or Buyer Product.

 

23

 

 

(e) Each item of Buyer Registered Intellectual Property is valid and subsisting,
all necessary registration, maintenance and renewal fees currently due in
connection with such Buyer Registered Intellectual Property have been made and
all necessary documents, recordations and certificates in connection with such
Buyer Registered Intellectual Property have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting, maintaining
or perfecting such Buyer Registered Intellectual Property.

 

(f) Section 5.19(f) f the Buyer Disclosure Letter contains a complete and
accurate list of all actions that are required to be taken by Buyer within
ninety (90) days of the date hereof with respect to any of Buyer Registered
Intellectual Property.

 

(g) Buyer owns and has good and exclusive title to each item of Buyer
Intellectual Property owned by it, free and clear of any lien or encumbrance
(excluding non-exclusive licenses and related restrictions granted in the
ordinary course). Without limiting the generality of the foregoing, (i) to the
knowledge of Buyer, Buyer is the exclusive owner of all trademarks and trade
names used in connection with the operation or conduct of the business of Buyer
and its subsidiaries, including the sale, distribution or provision of any Buyer
Products by Buyer or any of its subsidiaries, (ii) Buyer owns exclusively, and
has good title to, all copyrighted works that are included or incorporated into
Buyer Products or which Buyer or any of its subsidiaries otherwise purports to
own, and (iii) to the knowledge of Buyer, except as set forth on Schedule
5.19(g) of the Buyer Disclosure Letter, the manufacture, sale or use of Buyer
Products does not infringe any patents.

 

(h) To the extent that any technology, software or Intellectual Property has
been developed or created independently or jointly by a third party for Buyer or
any of its subsidiaries, or is incorporated into any of Buyer Products, Buyer
and its subsidiaries have a written agreement with such third party with respect
thereto and Buyer and its subsidiaries thereby either (i) have obtained
ownership of, and is the exclusive owner of, or (ii) have obtained perpetual,
irrevocable, worldwide non-terminable licenses (sufficient for the conduct of
its business as currently conducted and as proposed to be conducted) to all such
third party’s Intellectual Property in such work, material or invention by
operation of law or by valid assignment or license, to the fullest extent it is
legally possible to do so.

 

(i) Neither Buyer nor any of its subsidiaries has transferred ownership of, or
granted any exclusive license with respect to, any Intellectual Property that is
or was Buyer Intellectual Property, to any third party, or knowingly permitted
Buyer’s rights in such Buyer Intellectual Property to lapse or enter the public
domain other than for trademarks for Buyer Products no longer sold by Buyer for
which Buyer has let the applicable trademark rights become abandoned in Buyer’s
ordinary course of business.

 

(j) Other than “shrink wrapped” and similar widely available commercial end-user
licenses, Section 5.19(j) of the Buyer Disclosure Letter contains a complete and
accurate list of all contracts, licenses and agreements to which Buyer or any of
its subsidiaries is a party (i) with respect to Buyer Intellectual Property
licensed or transferred to any third party, or (ii) pursuant to which a third
party has licensed or transferred any material Intellectual Property to Buyer or
any of its subsidiaries.

 

24

 

 

(k) All contracts, licenses and agreements relating to either (i) Buyer
Intellectual Property or (ii) Intellectual Property of a third party licensed to
Buyer or any of its subsidiaries, are, to the knowledge of Buyer, in full force
and effect. The consummation of the transactions contemplated by this Agreement
will neither violate nor result in the breach, modification, cancellation,
termination, suspension of, or acceleration of any payments with respect to,
such contracts, licenses and agreements. Each of Buyer and its subsidiaries is
in material compliance with, and has not materially breached any term of any
such contracts, licenses and agreements and, to the knowledge of Buyer, all
other parties to such contracts, licenses and agreements are in compliance with,
and have not materially breached any term of, such contracts, licenses and
agreements. Following the Closing Date, the Buyer will be permitted to exercise
all of Buyer’s and its subsidiaries’ rights under such contracts, licenses and
agreements to the same extent Buyer and its subsidiaries would have been able to
had the transactions contemplated by this Agreement not occurred and without the
payment of any additional amounts or consideration other than ongoing fees,
royalties or payments which Buyer or any of its subsidiaries would otherwise be
required to pay. Following the Closing Date, the Buyer and its subsidiaries will
be permitted to exercise all of Buyer’s and its subsidiaries’ rights under such
contracts, licenses and agreements to the same extent as Buyer and its
subsidiaries would have been able to had the transactions contemplated by this
Agreement not occurred and without being required to pay any additional amounts
or consideration other than fees, royalties or payments which Buyer or its
subsidiaries would otherwise be required to pay had such transactions
contemplated hereby not occurred.

 

(l) The operation of the business of Buyer and its subsidiaries as such business
currently is conducted and reasonably contemplated to be conducted, including
(i) Buyer’s and its subsidiaries’ design, development, manufacture,
distribution, reproduction, marketing or sale of the products, software or
services of Buyer and its subsidiaries (including Buyer Products), and
(ii) except as set forth on Schedule 5.19(l) of the Buyer Disclosure Letter,
Buyer’s use of any product, device or process, to the knowledge of Buyer, has
not, does not and will not infringe or misappropriate the Intellectual Property
of any third party or, to its knowledge, constitute unfair competition or trade
practices under the laws of any jurisdiction.

 

(m) Buyer Intellectual Property constitutes all the Intellectual Property owned
by Buyer or exclusively licensed to Buyer and used in and/or necessary to the
conduct of the business of Buyer and its subsidiaries as it currently is
conducted, and as it is currently planned or contemplated to be conducted by
Buyer and its subsidiaries, including, without limitation, the design,
development, manufacture, use, import and sale of products, technology and
performance of services (including Buyer Products).

 

(n) Neither Buyer nor any of its subsidiaries has received notice from any third
party that the operation of the business of Buyer or any of its subsidiaries or
any act, product or service of Buyer or any of its subsidiaries, infringes or
misappropriates the Intellectual Property of any third party or constitutes
unfair competition or trade practices under the laws of any jurisdiction.

 

(o) To the knowledge of Buyer, except as set forth on Schedule 5.19(o) of the
Buyer Disclosure Letter, no person has or is infringing or misappropriating any
Buyer Intellectual Property.

 

(p) Buyer and each of its subsidiaries has taken reasonable steps to protect
Buyer’s and its subsidiaries’ rights in Buyer’s confidential information and
trade secrets that it wishes to protect or any trade secrets or confidential
information of third parties provided to Buyer or any of its subsidiaries, and,
without limiting the foregoing, each of Buyer and its subsidiaries has and
enforces a policy requiring each employee and contractor to execute a
proprietary information/confidentiality agreement substantially in the form
provided to Buyer and all current and former employees and contractors of Buyer
and any of its subsidiaries have executed such an agreement, except where the
failure to do so is not reasonably expected to be material to Buyer.

 



25

 

 

5.20 Agreements, Contracts and Commitments.

 

(a) Except as set forth in the Buyer SEC Reports or on Section 5.20 of the Buyer
Disclosure Letter, neither Buyer nor any of its subsidiaries is a party to or is
bound by:

 

(i) any employment or consulting agreement, contract or commitment with any
officer or director or higher level employee or member of Buyer’s Board of
Directors, other than those that are terminable by Buyer or any of its
subsidiaries on no more than thirty (30) days notice without liability or
financial obligation to Buyer;

 

(ii) any agreement or plan, including, without limitation, any stock option
plan, stock appreciation right plan or stock purchase plan, any of the benefits
of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement;

 

(iii) any agreement of indemnification or any guaranty other than any agreement
of indemnification entered into in connection with the sale, license,
distribution, reselling or other transfer of software products in the ordinary
course of business or in connection with the provision of services in the
ordinary course of business;

 

(iv) any agreement, contract or commitment containing any covenant limiting in
any respect the right of Buyer or any of its subsidiaries to engage in any line
of business presently conducted by Buyer or any subsidiary, or to compete with
any person or granting any exclusive distribution rights;

 

(v) any agreement, contract or commitment currently in force relating to the
disposition or acquisition by Buyer or any of its subsidiaries after the date of
this Agreement of a material amount of assets not in the ordinary course of
business or pursuant to which Buyer or any of its subsidiaries has any material
ownership interest in any corporation, partnership, joint venture or other
business enterprise other than Buyer’s subsidiaries;

 

(vi) any dealer, distributor, joint marketing or development agreement currently
in force under which Buyer or any of its subsidiaries have continuing material
obligations to jointly market any product, technology or service and which may
not be canceled without penalty upon notice of sixty (60) days or less, or any
material agreement pursuant to which Buyer or any of its subsidiaries have
continuing material obligations to jointly develop any intellectual property
that will not be owned, in whole or in part, by Buyer or any of its subsidiaries
and which may not be canceled without penalty upon notice of sixty (60) days or
less;

 

(vii) any agreement, contract or commitment currently in force to provide source
code to any third party for any product or technology that is material to Buyer
and its subsidiaries taken as a whole;

 

(viii) any agreement, contract or commitment currently in force to license any
third party to manufacture or reproduce any Buyer product, service or technology
or any agreement, contract or commitment currently in force to sell or
distribute any Buyer product, services or technology, except agreements with
manufacturers or distributors or sales representative in the normal course of
business cancelable without penalty upon written notice of sixty (60) days or
less;

 

26

 

 

(ix) any mortgages, indentures, guarantees, loans or credit agreements, security
agreements or other agreements or instruments relating to the borrowing of money
or extension of credit;

 

(x) any material settlement agreement entered into within three (3) years prior
to the date of this Agreement; or

 

(xi) any other material agreement, contract or commitment currently in force
that is outside the ordinary course of business and that has a value of $250,000
or more within a twelve (12) month period in any individual case.

 

(b) Neither Buyer nor any of its subsidiaries, nor to Buyer’s knowledge any
other party to a Buyer Contract (as defined below), is in material breach,
violation or default under, and neither Buyer nor any of its subsidiaries has
received written notice that it has breached, violated or defaulted under, any
of the material terms or conditions of any of the agreements, contracts or
commitments to which Buyer or any of its subsidiaries is a party or by which it
is bound that are required to be set forth in the Buyer Disclosure Letter (any
such agreement, contract or commitment, a “Buyer Contract”) in such a manner as
would permit any other party to cancel or terminate any such Buyer Contract, or
would permit any other party to seek material damages or other remedies (for any
or all of such breaches, violations or defaults, in the aggregate).

 

5.21 Insurance. Buyer maintains insurance policies and fidelity bonds covering
the assets, business, equipment, properties, operations, employees, officers and
directors of Buyer and its subsidiaries (collectively, the “Buyer Insurance
Policies”) which are of the type and in amounts customarily carried by persons
conducting businesses similar to those of Buyer and its subsidiaries.  There is
no material claim by Buyer or any of its subsidiaries pending under any of the
Buyer Insurance Policies as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds. Buyer is not aware of,
and has not received notice under any Buyer Insurance Policies of, (i) an
insurer’s intention or threat to cancel or terminate any of the Buyer Insurance
Policies, (ii) an insurer’s intention or threat to increase the premiums due
under any of the Buyer Insurance Policies.

 

5.22 Board Approval. The Board of Directors of Buyer has, as of the date of this
Agreement, (i) approved this Agreement and the transactions contemplated hereby,
and (ii) determined that the Sale is fair to and in the best interests of the
stockholders of Buyer.

 

ARTICLE VI

CONDUCT PRIOR TO THE CLOSING

 

6.1 Conduct of Business by Seller and Buyer.

 

(a) During the period commencing with the execution and delivery of this
Agreement and continuing until the earlier to occur of the termination of this
Agreement pursuant to its terms or the Closing Date, the parties and each of its
subsidiaries shall, except to the extent that the other parties shall otherwise
consent in writing, carry on its business, in the usual, regular and ordinary
course, in substantially the same manner as heretofore conducted and in
compliance with all applicable laws and regulations, pay its debts and taxes
when due subject to good faith disputes over such debts or taxes, pay or perform
other material obligations when due, and use its commercially reasonable efforts
consistent with past practices and policies to (i) preserve intact its present
business organization, (ii) keep available the services of its present officers
and employees and (iii) preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others with which it has business
dealings. In addition, the parties will promptly notify each other of any
material event involving its business or operations.

 

27

 

 

(b) Except as permitted or required by the terms of this Agreement, during the
period commencing with the execution and delivery of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the Closing Date, Seller shall not do any of the following, and
shall not permit any of its subsidiaries to do any of the following, except to
the extent that the other party shall otherwise consent in writing:

 

(i) purchase, redeem or otherwise acquire, directly or indirectly, any shares of
capital stock, except repurchases of unvested shares at cost in connection with
the termination of the employment relationship with any employee pursuant to
stock option or purchase agreements in effect on the date hereof;

 

(ii) acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, limited liability company, general or
limited partnership, business trust, unincorporated association or other
business organization, entity or division thereof, or otherwise acquire or agree
to acquire all or substantially all of the assets of any of the foregoing, or
enter into any joint ventures, strategic partnerships or similar alliances;

 

(iii) incur or enter into any agreement, contract or other commitment or
arrangement requiring such party or any of its subsidiaries to make payments in
excess of $50,000 in any individual case, or $100,000 in the aggregate;

 

(v) engage in any action with the intent to, directly or indirectly, adversely
impact or materially delay the consummation of the Sale or any of the other
transactions contemplated by this Agreement; or

 

(vi) agree in writing or otherwise to take any of the actions described in
Section 6.1(b)(i) through Section 6.1(b)(v) , inclusive.

 

(c) Notwithstanding anything contained in this Article VI , it is expressly
agreed and understood that any action which might other fall within the
description of Section 6.1(a) or 6.1(b), but which could not be reasonably
expected to materially affect the business, operations or value of such party,
shall not be prohibited by Article VI ; provided, however, that prompt notice of
any such actions shall be provided by the party taking such action to the other.

 



28

 

 

ARTICLE VII

ADDITIONAL AGREEMENTS

 

7.1 Information Statement. As promptly as practicable after the execution of
this Agreement, Seller shall take all action necessary in accordance with Nevada
Law, its Articles of Incorporation and Bylaws and the Exchange Act to solicit a
majority of the stockholders of Seller to act by written consent to approve this
Agreement and the Sale. Thereafter, Seller shall as promptly as practicable
prepare and file with the SEC an information statement to be delivered to the
stockholders of Seller in connection with the Sale (the “Information
Statement”). Buyer shall promptly provide to Seller all information concerning
its business and financial statements and affairs as reasonably may be required
or appropriate for inclusion in the Information Statement, or in any amendments
or supplements thereto, and to cause its counsel and auditors to cooperate with
Seller’s counsel and auditors in the preparation of the Information Statement.
Seller shall respond to any comments of the SEC, and shall use its commercially
reasonable efforts to have the Information Statement cleared by the SEC as
promptly as practicable after such filing. Seller shall cause the Information
Statement to be mailed to its stockholders at the earliest practicable time
after it is cleared by the SEC. As promptly as practicable after the date of
this Agreement, each of Seller and Buyer shall prepare and file any other
filings required to be filed by it under the Exchange Act, the Securities Act or
any other Federal, foreign, state “blue sky” or related laws relating to the
Sale and the transactions contemplated by this Agreement (the “Other Filings”).
Seller shall promptly supply upon the receipt of any comments from the SEC or
its staff or any other government officials and of any request by the SEC or its
staff or any other government officials for amendments or supplements to the
Information Statement or any Other Filing, or for additional information and
shall supply the other with copies of all correspondence between such party or
any of its representatives, on the one hand, and the SEC or its staff or any
other government officials, on the other hand, with respect to the Information
Statement, the Sale or any Other Filing. Each of Seller and Buyer shall cause
all documents that it is responsible for filing with the SEC or other regulatory
authorities under this Section 7.1(a)  to comply in all material respects with
all applicable requirements of law and the rules and regulations promulgated
thereunder. Whenever any event occurs that is required to be set forth in an
amendment or supplement to the Information Statement or any Other Filing, Seller
or Buyer, as the case may be, shall promptly inform the other of such occurrence
and cooperate in filing with the SEC or its staff or any other government
officials, and/or mailing to the stockholders of Seller and Buyer, such
amendment or supplement.

 

7.2 Access to Information. During the period commencing with the execution and
delivery of this Agreement until the earlier to occur of the termination of this
Agreement pursuant to its terms and the Closing Date, each of Buyer and Seller
shall afford the other and its accountants, counsel and other representatives
reasonable access during normal business hours to the properties, books, records
and personnel of Buyer or Seller, as applicable, to obtain all information
concerning the business of such company, including, without limitation, the
status of its product development efforts, properties, results of operations and
personnel, as Buyer or Seller may reasonably request.   No information or
knowledge obtained by Buyer or Seller during the course of any investigation
conducted pursuant to this Section 7.5 shall affect, or be deemed to modify in
any respect any representation or warranty contained herein or the conditions to
the obligations of the parties to consummate the Sale contained herein.

 



29

 

 

7.3 No Solicitation.

 

(a) During the period commencing with the execution and delivery of this
Agreement until the earlier to occur of the termination of this Agreement
pursuant to its terms and the Closing Date, Seller and its subsidiaries shall
not, nor will they authorize any of their respective officers, directors,
affiliates or employees or any investment banker, attorney or other advisor or
representative retained by any of them to, directly or indirectly, (i) solicit,
initiate, encourage or induce the making, submission or announcement of any
Acquisition Proposal (as defined in Section 7.3(b) hereof), (ii) participate in
any discussions or negotiations regarding, or furnish to any person any
information with respect to, or take any other action to facilitate any
inquiries or the making of any proposal that constitutes or may reasonably be
expected to lead to, any Acquisition Proposal, (iii) engage in discussions or
negotiations with any person with respect to any Acquisition Proposal, except as
to the existence of these provisions, (iv) subject to the terms of
Section 7.3(c) hereof, approve, endorse or recommend any Acquisition Proposal,
or (v) enter into any letter of intent or similar document or any contract
agreement or commitment contemplating or otherwise relating to any Acquisition
Proposal; provided, however, that prior to the adoption and approval of this
Agreement and the approval of the Sale by the requisite vote of the stockholders
of Seller, the terms of this Section 7.3(a) shall not prohibit Seller from
furnishing information regarding Seller or any of its subsidiaries to, or
entering into a confidentiality agreement or discussions or negotiations with,
any person or group in response to a Superior Offer (as defined below) submitted
by such person or group (and not withdrawn) if (1) neither Seller nor any
representative of Seller and its subsidiaries shall have violated any of the
restrictions set forth in this Section 7.3, (2) the Board of Directors of Seller
concludes in good faith, after consultation with its outside legal counsel, that
such action is required in order for the Board of Directors of Seller to comply
with its fiduciary obligations to Seller’s stockholders under Nevada Law,
(3) (x) at least five (5) business days prior to furnishing any such information
to, or entering into discussions or negotiations with, such person or group,
Seller gives Buyer written notice of the identity of such person or group and of
Seller’s intention to furnish information to, or enter into discussions or
negotiations with, such person or group and (y) Seller receives from such person
or group an executed confidentiality agreement, and (4) contemporaneously with
furnishing any such information to such person or group, Seller furnishes such
information to Buyer (to the extent such information has not been previously
furnished by Seller to Buyer). Seller and its subsidiaries shall immediately
cease any and all existing activities, discussions or negotiations with any
parties conducted heretofore with respect to any Acquisition Proposal. Without
limiting the generality of the foregoing, the parties hereto understood and
agree that any violation of the restrictions set forth in this Section 7.3(a) by
any officer, director or employee of Seller or any of its subsidiaries or any
investment banker, attorney or other advisor or representative of Seller or any
of its subsidiaries shall be deemed to be a breach of this Section 7.3 (a) by
Seller. In addition to the foregoing, Seller shall (i) provide Buyer with at
least forty-eight (48) hours prior notice (or such lesser prior notice as
provided to the members of the Board of Directors of Seller, but in no event
less than twelve (12) hours) of any meeting of the Board of Directors of Seller
at which the Board of Directors of Seller is reasonably expected to consider a
Superior Offer, and (ii) provide Buyer with at least five (5) business days
prior written notice (or such lesser prior notice as provided to the members of
the Board of Directors of Seller) of a meeting of the Board of Directors of
Seller at which the Board of Directors of Seller is reasonably expected to
recommend a Superior Offer to the stockholders of Seller and together with such
notice a copy of the definitive documentation relating to such Superior Offer.

 

(b) For all purposes of and under this Agreement, the term “Acquisition
Proposal” shall mean any transaction or series of related transactions, other
than the transactions contemplated by this Agreement, involving (i) any
acquisition or purchase from Seller by any person or “group” (as defined under
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder) of more than a twenty-five percent (25%) interest in the total
outstanding voting securities of Seller or any of its subsidiaries, or any
tender offer or exchange offer that if consummated would result in any person or
“group” (as defined under Section 13(d) of the Exchange Act and the rules and
regulations thereunder) beneficially owning five percent (5%) or more of the
total outstanding voting securities of Seller or any of its subsidiaries, or any
Sale, consolidation, business combination or similar transaction involving
Seller pursuant to which the stockholders of Seller immediately preceding such
transaction would hold less than ninety five percent (95%) of the equity
interests in the surviving or resulting entity of such transaction; (ii) any
sale, lease (other than in the ordinary course of business), exchange, transfer,
license (other than in the ordinary course of business), acquisition or
disposition of more than five percent (5%) of the assets of Seller; or (iii) any
liquidation or dissolution of Seller.

 

30

 

 

(c) For all purposes of and under this Agreement, the term “Superior Offer”
shall mean an unsolicited bona fide written Acquisition Proposal (with all
references to 25% in the definition of Acquisition Transaction being treated as
references to greater than 50% for these purposes) that: (a) was not obtained or
made as a direct or indirect result of a breach of (or in violation of) this
Agreement; and (b) is on terms and conditions that the Board of Directors of
Seller determines in good faith, based on such matters that it deems relevant
(including the likelihood of consummation thereof), as well as any written offer
by Buyer to amend the terms of this Agreement, and following consultation with
its outside legal counsel and outside financial advisors, if any, are more
favorable, from a financial point of view, to the Seller’s stockholders than the
transactions contemplated by this Agreement.

 

(d) In addition to the obligations of Seller set forth in Section 7.3(a) hereof,
Seller shall advise Buyer, as promptly as practicable, and in any event within
twenty-four (24) hours, orally, of (i) any request for information which Seller
reasonably believes could lead to an Acquisition Proposal or, (ii) any
Acquisition Proposal, or (iii) any inquiry with respect to or which Seller
reasonably should believe could lead to any Acquisition Proposal, the
(iv) material terms and conditions of any such request, Acquisition Proposal or
inquiry, and (v) the identity of the person or group making any such request,
Acquisition Proposal or inquiry. Seller shall keep Buyer informed in all
material respects of the status and details (including material amendments or
proposed amendments) of any such request, Acquisition Proposal or inquiry.

 

7.4 Reporting Company Status. So long as the Seller beneficially owns the Buyer
Common Stock, Buyer shall file all reports required to be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, and Buyer shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the rules and regulations thereunder would permit such termination.

 

7.5 Public Disclosure. Buyer and Seller shall consult with each other, and to
the extent practicable, agree, before issuing any press release or otherwise
making any public statement with respect to this Agreement, the Sale or an
Acquisition Proposal, and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
applicable law or any listing agreement with a national securities exchange. The
parties hereto have agreed to the text of the joint press release announcing the
signing of this Agreement.

 

7.6 Reasonable Efforts; Notification.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties hereto shall use its commercially reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties hereto in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Sale and the other transactions contemplated
by this Agreement, including, without limitation, using reasonable efforts to
accomplish the following: (i) the taking of all reasonable actions necessary to
cause the conditions precedent set forth in Article VI hereof to be satisfied,
(ii) the obtaining of all necessary actions or nonactions, waivers, consents,
approvals, orders and authorizations from Governmental Entities, and the making
of all necessary registrations, declarations and filings (including
registrations, declarations and filings with Governmental Entities, if any), and
the taking of all reasonable steps as may be necessary to avoid any suit, claim,
action, investigation or proceeding by any Governmental Entity, (iii) the
obtaining of all necessary consents, approvals or waivers from third parties
which may be required or desirable as a result of, or in connection with, the
transactions contemplated by this Agreement, (iv) the defending of any suits,
claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including, without limitation, seeking to have
any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed, and (v) the execution or delivery of
any additional certificates, instruments and other documents necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.  In connection with and without limiting the foregoing, each
of Buyer and Seller and its respective Board of Directors shall, if any state
takeover statute or similar statute or regulation is or becomes applicable to
the Sale, this Agreement or any of the transactions contemplated by this
Agreement, use all commercially reasonable efforts to ensure that the Sale and
the other transactions contemplated by this Agreement may be consummated as
promptly as practicable on the terms contemplated by this Agreement and
otherwise to minimize the effect of such statute or regulation on the Sale, this
Agreement and the transactions contemplated hereby.  Notwithstanding anything to
the contrary in this Agreement, nothing in this Agreement shall be deemed to
require Buyer or Seller or any subsidiary or affiliate thereof to agree to any
divestiture by itself or any of its affiliates of shares of capital stock or of
any business, assets or property, or the imposition of any material limitation
on the ability of any of them to conduct their businesses or to own or exercise
control of such assets, properties and stock.

 

31

 

 

(b) Seller shall give prompt notice to Buyer upon becoming aware that any
representation or warranty made by Seller in this Agreement has become untrue or
inaccurate, or that Seller has failed to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement, in each case, such that the conditions set forth in
Section 8.3(a)  or Section 8.3(b) hereof would not be satisfied, provided,
however, that no such notification shall affect the representations, warranties,
covenants or agreements of Seller, or the conditions to the obligations of the
parties under this Agreement.

 

(c) Buyer shall give prompt notice to Seller upon becoming aware that any
representation or warranty made by Buyer in this Agreement has become untrue or
inaccurate, or that Buyer has failed to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement, in each case, such that the conditions set forth in
Section 8.2(a)  or Section 8.2(b) hereof would not be satisfied, provided,
however, that no such notification shall affect the representations, warranties,
covenants or agreements of Buyer, or the conditions to the obligations of the
parties under this Agreement.

 

7.7 Third Party Consents. As soon as practicable following the date hereof,
Buyer and Seller shall each use its respective commercially reasonable best
efforts to obtain any consents, waivers and approvals under any of its or its
subsidiaries’ respective agreements, contracts, licenses or leases required to
be obtained in connection with the consummation of the transactions contemplated
hereby.

 

7.8 Waiver of Non-compete Provisions. Seller agrees to waive the non-competition
provisions set forth in the employment agreements between Seller and Gaston
Pereira and Andrey Novikov, respectively, to permit them to accept employment
positions with the Buyer.

 

7.9 Piggyback Registration. Buyer shall include 1,000,000 shares of the Buyer
Common Stock issuable to Seller hereunder (the “Registrable Securities”) in the
next registration statement it files with the Securities and Exchange
Commission, use its commercially reasonable efforts to cause the registration
statement to be declared effective under the Securities Act of 1933, as amended
(the “1933 Act”), as promptly as possible after the filing thereof, and to keep
such registration statement continuously effective under the 1933 Act until the
earlier of: (x) such date as all Registrable Securities covered by such
Registration Statement have been sold or (y) one year after the date of the
Closing.

 

32

 

 

ARTICLE VIII

CONDITIONS TO THE SALE

 

8.1 Conditions to Obligations of Each Party to Effect the Sale. The respective
obligations of each party to this Agreement to effect the Sale shall be subject
to the satisfaction or fulfillment, at or prior to the Closing Date, of the
following conditions:

 

(a) Stockholder Approval. This Agreement shall have been duly approved and
adopted, and the Sale shall have been duly approved, by the requisite vote under
Nevada Law, by the stockholders of Seller.

 

(b) Information Statement Cleared. Seller shall have cleared all comments from
the SEC with respect to the Information Statement, the Information Statement
shall have been mailed by Seller to its stockholders, and in accordance with the
Exchange Act, twenty (20) days shall have elapsed since such mailing date. All
Other Filings shall have been approved or declared effective and no stop order
shall have been issued and no proceeding shall have been initiated to revoke any
such approval or effectiveness.

 

(c) No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which has the effect of making the Sale illegal or otherwise
prohibiting consummation of the Sale.

 

8.2 Additional Conditions to Obligations of Seller. The obligation of Seller to
consummate and effect the Sale shall be subject to the satisfaction or
fulfillment, at or prior to the Closing Date, of each of the following
conditions, any of which may be waived, in writing, exclusively by Seller:

 

(a) Representations and Warranties. Each representation and warranty of Buyer
contained in this Agreement (i) shall have been true and correct in all material
respects as of the date of this Agreement and (ii) shall be true and correct in
all material respects on and as of the Closing Date with the same force and
effect as if made on the Closing Date, except for those representations and
warranties which address matters only as of a particular date, which
representations and warranties shall have been true and correct in all material
respects as of such particular date; provided, however, that in all cases where
a representation or warranty contains a materiality or Material Adverse Effect
qualifier, such representation or warranty shall be true and correct in all
respects as of the dates set forth above. Seller shall have received a
certificate with respect to the foregoing signed on behalf of Buyer by duly
authorized officer thereof.

 

(b) Agreements and Covenants. Buyer shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by them on or prior to the Closing Date, and
Seller shall have received a certificate to such effect signed on behalf of
Buyer by a duly authorized officer thereof.

 

(c) Material Adverse Effect. No Material Adverse Effect with respect to Buyer
and its subsidiaries shall have occurred since the date of this Agreement.

 

8.3 Additional Conditions to the Obligations of Buyer. The obligations of Buyer
to consummate and effect the Sale shall be subject to the satisfaction or
fulfillment, at or prior to the Closing Date, of each of the following
conditions, any of which may be waived, in writing, exclusively by Buyer:

 

33

 

 

(a) Representations and Warranties. Each representation and warranty of Seller
contained in this Agreement (i) shall have been true and correct in all material
respects as of the date of this Agreement and (ii) shall be true and correct in
all material respects on and as of the Closing Date with the same force and
effect as if made on the Closing Date, except for those representations and
warranties which address matters only as of a particular date, which
representations and warranties shall have been true and correct in all material
respects as of such particular date; provided, however, that in all cases where
a representation or warranty contains a materiality or Material Adverse Effect
qualifier, such representation or warranty shall be true and correct in all
respects as of the dates set forth above. Buyer shall have received a
certificate with respect to the foregoing signed on behalf of Seller by a duly
authorized officer thereof.

 

(b) Agreements and Covenants. Seller shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it at or prior to the Closing Date, and
Buyer shall have received a certificate to such effect signed on behalf of
Seller by a duly authorized officer thereof.

 

(c) Material Adverse Effect. No Material Adverse Effect with respect to Seller
and its subsidiaries shall have occurred since the date of this Agreement.

 

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

 

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date, whether before or after the requisite approval of the stockholders
of Seller has been obtained in respect of this Agreement and the Sale:

 

(a) by mutual written consent of Buyer and Seller, duly authorized by the
respective Boards of Directors of Buyer and Seller;

 

(b) by either Buyer or Seller if the Sale shall not have been consummated by the
date that is six (6) months following the date of this Agreement for any reason;
provided, however, that the right to terminate this Agreement under this
Section 9.1(b) shall not be available to any party whose action or failure to
act has been a principal cause of or resulted in the failure of the Sale to
occur on or before such date, and such action or failure to act constitutes a
breach of this Agreement;

 

(c) by either Buyer or Seller if a Governmental Entity shall have issued an
order, decree or ruling or taken any other action, in any case having the effect
of permanently restraining, enjoining or otherwise prohibiting the Sale, which
order, decree, ruling or other action is final and nonappealable;

 

(d) by either Buyer or Seller if the requisite approval of the stockholders of
Seller contemplated by this Agreement shall not have been obtained by reason of
the failure to obtain the requisite vote at a meeting of the stockholders of
Seller, duly convened therefor or at any adjournment or postponement thereof;
provided, however, that the right to terminate this Agreement under this
Section 9.1(d) shall not be available to Seller in the event that the failure to
obtain the requisite approval of the stockholders of Seller shall have been
caused by the action or failure to act of Seller, and such action or failure to
act constitutes a breach of Section 8.1 of this Agreement;

 

34

 

 

(e) by Seller, upon a breach of any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement, or if any
representation or warranty of Buyer shall have become untrue, in either case
such that the conditions set forth in Section 8.2(a) or Section 8.2(b) hereof
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue; provided, however, that if
such inaccuracy in Buyer’s representations and warranties or breach by Buyer is
curable by Buyer through the exercise of its commercially reasonable efforts,
then Seller may not terminate this Agreement under this Section 9.1(e) for
fifteen (15) calendar days following the delivery of written notice from Seller
to Buyer of such breach, provided Buyer continues to exercise commercially
reasonable efforts to cure such breach (it being understood that Seller may not
terminate this Agreement pursuant to this Section 9.1(e) if such breach by Buyer
is cured during such thirty (30) calendar day period);

 

(f) by Buyer, upon a breach of any representation, warranty, covenant or
agreement on the part of Seller set forth in this Agreement, or if any
representation or warranty of Seller shall have become untrue, in either case
such that the conditions set forth in Section 8.3(a) or Section 8.3(b) hereof
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue; provided, however, that if
such inaccuracy in Seller’s representations and warranties or breach by Seller
is curable by Seller through the exercise of its commercially reasonable
efforts, then Buyer may not terminate this Agreement under this Section 9.1(f)
for fifteen (15) calendar days following the delivery of written notice from
Buyer to Seller of such breach, provided Seller continues to exercise
commercially reasonable efforts to cure such breach (it being understood that
Buyer may not terminate this Agreement pursuant to this Section 9.1(f) if such
breach by Seller is cured during such thirty (30) calendar day period); or

 

(g) by Buyer if a Material Adverse Effect with respect to the Company or its
subsidiaries shall have occurred since the date of this Agreement; provided,
however, that if such Material Adverse Effect with respect to the Company or its
subsidiaries is curable by Seller through the exercise of its commercially
reasonable efforts, then Buyer may not terminate this Agreement under this
Section 9.1(g) for fifteen (15) calendar days following the occurrence of such
Material Adverse Effect, provided Seller continues to exercise commercially
reasonable efforts to cure such Material Adverse Effect (it being understood
that Buyer may not terminate this Agreement pursuant to this Section 9.1(g) if
such Material Adverse Effect is cured during such thirty (30) calendar day
period.

 

(h) by Seller if a Material Adverse Effect with respect to the Buyer shall have
occurred since the date of this Agreement; provided, however, that if such
Material Adverse Effect with respect to the Buyer is curable by Buyer through
the exercise of its commercially reasonable efforts, then Seller may not
terminate this Agreement under this Section 9.1(h) for fifteen (15) calendar
days following the occurrence of such Material Adverse Effect, provided Buyer
continues to exercise commercially reasonable efforts to cure such Material
Adverse Effect (it being understood that Seller may not terminate this Agreement
pursuant to this Section 9.1(h) if such Material Adverse Effect is cured during
such thirty (30) calendar day period.

 

(i) by Seller, at any time, if (i) Seller has received a Superior Offer and (ii)
Seller has complied with its obligations under Section 7.3(a) in order to accept
such Superior Offer.

 

9.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement pursuant to Section 9.1 hereof shall be effective immediately upon the
delivery of written notice of the terminating party to the other party or
parties hereto.  In the event of the termination of this Agreement pursuant to
Section 9.1 hereof, this Agreement shall be of no further force or effect,
except (i) as set forth in this Section 9.2, and as set forth in Section 9.3 and
Article X (General Provisions) hereof, each of which shall survive the
termination of this Agreement, and (ii) nothing herein shall relieve any party
hereto from any liability for any willful breach of this Agreement.

 

35

 

  

9.3 Fees and Expenses. Except as otherwise provided in this Section 9.3, all
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Sale is consummated.

 

9.4 Amendment. Subject to applicable law, this Agreement may be amended by the
parties hereto at any time by execution of an instrument in writing, signed on
behalf of each of the parties hereto by a duly authorized officer thereof.

 

9.5 Extension; Waiver. At any time prior to the Closing Date, any party hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Any delay in exercising any right under this Agreement
shall not constitute a waiver of such right.

 

ARTICLE IX

INDEMNIFICATION

 

10.1 Indemnification.

 

(a) By Seller. Subject to the other terms and conditions of this Article X,
Seller shall indemnify and hold harmless Buyer and its officers, directors and
stockholders (each an “Buyer Indemnified Party”), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements (collectively, “Claims”) suffered by such Buyer Indemnified Party
resulting from or arising out of any: (i) inaccuracy in or breach of any of the
representations or warranties made by Seller in this Agreement; or (ii) breach
or nonfulfillment of any covenants or agreements made by Seller in this
Agreement.

 

(b) By Buyer. Subject to the other terms and conditions of this Article X, Buyer
shall indemnify and hold harmless Seller and its officers, directors and
stockholders (each an “Seller Indemnified Party”), from and against any and all
Claims suffered by such Seller Indemnified Party resulting from or arising out
of any: (i) inaccuracy in or breach of any of the representations or warranties
made by Buyer in this Agreement; or (ii) breach or nonfulfillment of any
covenants or agreements made by Buyer in this Agreement.

 



36

 

 

10.2 Indemnification Procedures for Third-Party Claims. In making a claim under
this Article X, the party making a claim is referred to as the “Indemnified
Party,” and the party against whom such claims are asserted is referred to as
the “Indemnifying Party.”

 

(a) Upon obtaining knowledge of any Claim by a third party that has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give prompt written notice (“Notice of Claim”) of such
claim or demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading that may have been served on it and any written claim, demand, invoice,
billing or other document evidencing or asserting the same). Subject to the
limitations set forth in Section 10.2 hereof, no failure or delay by an
Indemnified Party in the performance of the foregoing shall reduce or otherwise
affect the obligation of the Indemnifying Party to indemnify and hold the
Indemnified Party harmless, except to the extent that such failure or delay
shall have actually adversely affected the Indemnifying Party’s ability to
defend against, settle or satisfy any Claims for which the Indemnified Party is
entitled to indemnification hereunder.

 

(b) If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 10.2(a) hereof is a claim or demand
asserted by a third party, the Indemnifying Party shall have fifteen (15)
Business Days after the date on which the Notice of Claim is delivered to notify
the Indemnified Party in writing of its election to defend such third party
claim or demand on behalf of the Indemnified Party. If the Indemnifying Party
elects to defend such third party claim or demand, the Indemnified Party shall
make available to the Indemnifying Party and its agents and representatives all
records and other materials that are reasonably required in the defense of such
third party claim or demand and shall otherwise cooperate with, and assist the
Indemnifying Party in the defense of, such third party claim or demand, and so
long as the Indemnifying Party is defending such third party claim in good
faith, the Indemnified Party shall not pay, settle or compromise such third
party claim or demand. If the Indemnifying Party elects to defend such third
party claim or demand the Indemnified Party shall have the right to participate
in the defense of such third party claim or demand at the Indemnified Party’s
expense. In the event, however, that such Indemnified Party reasonably
determines that representation by counsel to the Indemnifying Party of both the
Indemnifying Party and such Indemnified Party could reasonably be expected to
present counsel with a conflict of interest, then the Indemnified Party may
employ separate counsel to represent or defend it in any such action or
proceeding and the Indemnifying Party shall be liable for the reasonable fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party’s
expense, to defend such third party claim or demand; provided, however, that:
(i) such Indemnified Party shall not have any obligation to participate in the
defense of or defend any such third party claim or demand; (ii) such Indemnified
Party’s defense of or its participation in the defense of any such third party
claim or demand shall not in any way diminish or lessen the obligations of the
Indemnifying Party under the agreements of indemnification set forth in this
Article X; and (iii) such Indemnified Party may not settle any claim without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed.

 

(c) Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this Article X in respect of a valid
claim for indemnification hereunder that is not contested by the Indemnified
Party in good faith by wire transfer of immediately available funds to the
Indemnified Party within thirty (30) days after the date on which Notice of
Claim is delivered to the Indemnified Party.

 

37

 

 

10.3 Indemnification Procedures for Non-Third Party Claims. In the event any
Indemnified Party should have an indemnification claim against the Indemnifying
Party under this Agreement that does not involve a claim by a third party, the
Indemnified Party shall promptly deliver notice of such claim to the
Indemnifying Party in writing and in reasonable detail and shall cooperate with,
answers questions and make available to the Indemnifying Party the information
relied upon by the Indemnified Party to substantiate the claim. The failure by
any Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that Indemnifying Party have been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party dispute such claim, such claim specified
by the Indemnified Party in such notice shall be conclusively deemed a liability
of the Indemnifying Party under this Article X and the Indemnifying Party shall
pay the amount of such liability to the Indemnified Party on demand, or in the
case of any notice in which the amount of the claim is estimated, on such later
date when the amount of such claim is finally determined. If the Indemnifying
Party disputes its liability with respect to such claim in a timely manner, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be submitted to a court of law.

 

10.4 Damages. Notwithstanding anything to the contrary in this Agreement,
neither party shall be liable to the other for any consequential, indirect,
exemplary or punitive damages.

 

ARTICLE XI

GENERAL PROVISIONS

 

11.1 Representations and Warranties. The representations and warranties of
Seller and Buyer contained in this Agreement shall survive the Closing for a
period of two (2) years.

 

11.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

 

(a) if to Buyer, to:

 

VIVI HOLDINGS, INC.

Attn: Lucas Sodre

951 Yamato Road, Suite 101

Boca Raton, FL 33432

Email: lucas.sodre@vivitech.com.br

 

With a copy, which shall not constitute notice, to:

 



38

 

 

(b) if to Seller, to:

 

QPAGOS

Attn: Andrey Novikov, COO

Paseo del la Reforma 404 Piso 15 PH
Col. Juarez, Del. Cuauhtemoc
Mexico, D.F. C.P.

Email: a.novikov@qpagos.com

 

With a copy, which shall not constitute notice, to:

 

Gracin & Marlow, LLP

Leslie Marlow, Esq.

405 Lexington Avenue, 26th Floor

New York, New York 10174

Email:lmarlow@gracinmarlow.com

 

11.3 Interpretation; Knowledge.

 

(a) When a reference is made in this Agreement to exhibits, such reference shall
be to an exhibit to this Agreement unless otherwise indicated. When a reference
is made in this Agreement to sections, such reference shall be to a section of
this Agreement. Unless otherwise indicated the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. When reference is made herein to
“the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect subsidiaries of such entity. Reference to
the subsidiaries of an entity shall be deemed to include all direct and indirect
subsidiaries of such entity.

 

(b) For purposes of this Agreement the term “knowledge” means with respect to a
party hereto, with respect to any matter in question, that any of the executive
officers of such party has actual knowledge of such matter or knowledge that
such individual could reasonably be expected to obtain upon reasonable
investigation or inquiry into such matter.

 

(c) For purposes of this Agreement, the term “Material Adverse Effect” when used
in connection with an entity means any change, event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), capitalization, financial condition or results of
operations of such entity and its subsidiaries taken as a whole. For purposes of
this Agreement, the term “person” shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or Governmental Entity.

 

11.4 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

39

 

 

11.5 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Seller Disclosure Letter
and the Buyer Disclosure Letter (i) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; and (ii) are not intended to confer upon
any other person any rights or remedies hereunder.

 

11.6 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

11.7 Other Remedies; Specific Performance. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

11.8 Governing Law. This Agreement, and all claims or causes of action (whether
at law, in contract or in tort) that may be based upon, arise out of or relate
to this Agreement or the negotiation, execution or performance hereof, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware in the
event any dispute arises out of this Agreement or any of the transactions
contemplated hereby, and, in connection with any such matter, to service of
process by notice as otherwise provided herein, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated hereby in any
court other than the Court of Chancery of the State of Delaware. Any party may
make service on another party by sending or delivering a copy of the process to
the party to be served at the address and in the manner provided for the giving
of notices in Section 11.2.

 

11.9 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

11.10 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

11.11 WAIVER OF JURY TRIAL. EACH OF BUYER AND SELLER HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF BUYER OR SELLER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

 

[ Remainder of Page Intentionally Left Blank ]

 



40

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  SELLER :       QPAGOS       By: /s/ Gaston Pereira     Name: Gaston Pereira  
  Title: CEO       BUYER :       VIVI HOLDINGS, INC.       By: /s/ Marcelo
Sant’Anna     Name: Marcelo Sant’Anna     Title: Chairman

 

 

41

 

